Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 1 of 68




                  EXHIBIT 1
      Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 2 of 68



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SERGEANTS BENEVOLENT ASSOCIATION                       )   Civil Action No.: 1:15-CV-06549
 HEALTH & WELFARE FUND, INDIVIDUALLY                    )
 AND ON BEHALF OF ITSELF AND ALL                        )
 OTHERS SIMILARLY SITUATED,                             )
                                                        )
                               Plaintiff,               )
                                                        )
 v.                                                     )   FIRSTSECOND AMENDED
                                                        )   CLASS ACTION COMPLAINT
 ACTAVIS, PLC and FOREST LABORATORIES,                  )
 LLC, MERZ PHARMA GMBH & CO. KgaA,                      )
 MERZ GmbH & Co. KgaA, MERZ                             )
 PHARMACEUTICALS GmbH, AMNEAL                           )
 PHARMACEUTICALS, LLC, TEVA                             )
 PHARMACEUTICALS USA, INC., TEVA                        )
 PHARMACEUTICAL INDUSTRIES, LTD.,                       )   JURY TRIAL DEMANDED
 BARR PHARMACEUTICALS, INC., COBALT                     )
 LABORATORIES, INC., UPSHER-SMITH                       )
 LABORATORIES, INC., WOCKHARDT                          )
 LIMITED, WOCKHARDT USA LLC, SUN                        )
 PHARMACEUTICALS INDUSTRIES, LTD., DR.                  )
 REDDY’S LABORATORIES LTD., and DR.                     )
 REDDY’S LABORATORIES INC.,                             )
                                                        )
                               Defendants.              )
                                                                                                     Formatte
        1.     Sergeants Benevolent Association Health & Welfare Fund (“Plaintiff”), for itself

and all others similarly situated, filesbrings this antitrust Class Action Complaintclass action

against Actavis, plc (“Actavis”) and its wholly owned subsidiary Forest Laboratories, LLC

(“Forest”) (jointly, “Actavis”); Merz GmbH & Co KgaA, Merz Pharmaceuticals GmbH, Merz

Pharma GmbH & Co. KgaA (collectively “Merz”);”) (collectively “Brand Defendants”); and Barr

Pharmaceuticals, Inc. (“Barr”); Teva Pharmaceutical Industries, Ltd. and Teva Pharmaceuticals

USA, Inc. (jointly, “Teva”); Cobalt Laboratories, Inc. (“Cobalt”); Upsher-Smith Laboratories, Inc.

(“Upsher-Smith”); Wockhardt Limited and Wockhardt USA LLC (jointly, “Wockhardt”); Amneal

Pharmaceuticals, LLC (“Amneal”); Sun India Pharmaceuticals Industries, Ltd. (“Sun”); and

                                                1
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 3 of 68



Dr.Dr. Reddy’s Laboratories Ltd. and/or Dr. Reddy’s Laboratories, Inc. (jointly, “Dr. Reddy’s”)

(collectively, “Defendants”)Generic Manufacturer Defendants”); and Upsher-Smith Laboratories,

Inc. (“Upsher-Smith”); Amneal Pharmaceuticals, LLC (“Amneal”); Sun India Pharmaceuticals

Industries,   Ltd.   (“Sun”);   Wockhardt    Limited   and    Wockhardt    USA       LLC   (jointly,

“Wockhardt”)(collectively “Settling Generic Manufacturer Defendants”; seeking damages arising

out of Defendants’ unlawful scheme to maintain their monopoly in the market for memantine

hydrochloride, marketed by Forest under the brand name “Namenda.” The following allegations

are based upon the investigation of counsel and information and belief.

                                  I. NATURE OF THE ACTION

       2.      Namenda is an oral N-methyl-D-aspartate receptor (“NMDA receptor”) antagonist.

Namenda acts on the glutamatergic system by blocking NMDA receptors, and appears to restore

the function of damaged nerve cells and reduce abnormal excitatory signals. Namenda is the only

NMDA antagonist approved by the Food & Drug Administration (“FDA”) for the treatment of

moderate to severe dementia in Alzheimer’s disease patients.

       3.      The     chemical    name     for   memantine    hydrochloride    is    1-amino-3,5-

dimethyladamantane hydrochloride. The molecular weight is 215.76. The molecular formula is

C12H21N•HCl with the following structure:




       4.      Plaintiff alleges that Forest engaged in a two-part anticompetitive scheme to block


                                                  2
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 4 of 68



generic competition to Namenda: (i) Forest conspired with at least a dozen generic manufacturers

of AB-rated generic versions of Namenda IR to drop their challenges to Patent No. 5,061,703

(the‘703 patent) and delay their launch until after expiration of the ‘703 patent; and (ii) Forest

launched a new branded product, Namenda XR, an extended release version of Namenda which

possesses the same active ingredient and the same half-life as the original version, in an effort to

force the conversion of the memantine hydrochloride market from Namenda IR to the clinically

equivalent Namenda XR before market entry of generic versions of Namenda IR. In other words,

by removing Namenda IR from the market prior to generic entry, Defendants sought to unlawfully

protect their monopoly, and maintain supra-competitive profits and deprive consumers of a less

expensive generic version.

       5.      In early 2008, Forest and Merz began filing Hatch-Waxman patent infringement

suits against multiple generic pharmaceutical companies, including Barr, Teva, Cobalt, Orchid

Chemicals & Pharmaceuticals Ltd., Lupin Pharmaceuticals, Inc., Upsher-Smith, Wockhardt,

Mylan, Pharmaceuticals, Inc. (“Mylan”); Genpharm ULC and Genpharm, L.P. (jointly,

“Genpharm”), lnterpharm Holdings, Inc. and Interpharm, Inc (jointly, “Interpharm”), Ranbaxy,

Inc. and Ranbaxy Laboratories Limited (jointly, “Ranbaxy”), Sun, and Dr. Reddy’s, each of which

filed ANDAs with the FDA to market AB-rated generic versions of Namenda IR prior to the

expiration of the ‘703 patent.

       6.      In 2009, Forest and Merz ended the litigation with Barr, Teva, Cobalt, Amneal,

Upsher-Smith, Wockhardt, Sun, and Dr. Reddy’s (collectively, “Generic Manufacturer

Defendants”) by entering into anticompetitive agreements.

       7.      As alleged herein, at least five of the Generic Manufacturer Defendants agreed not

to compete with each other or Forest until July 11, 2015.



                                                 3
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 5 of 68



       8.      Forest also implemented what its CEO referred to as a “forced switch” a.k.a., a

“hard switch” of the U.S. memantine hydrochloride market from Namenda IR to Namenda XR.

This switch crossed the line from persuasion to coercion and is anticompetitive.

       9.      No studies have been done to show that Namenda XR is more effective than the

original version of the drug. As the Second Circuit recently observed: “Namenda IR and Namenda

XR have the same active ingredient and the same therapeutic effect.” State of New York v. Actavis,

No. 14-4624, slip op at 16 (2d Cir. May 28, 2015).

       10.     Many of the Generic Manufacturer Defendants would have launched their generic

products: (i) upon receiving FDA approval while the patent litigation was still pending (i.e., “at-

risk”); (ii) upon prevailing against Forest in the underlying patent litigation; (iii) via lawful

settlement agreements; or (iv) by April 2015 upon expiration of the ‘703 patent.

       11.     But for the unlawful forced product switch from Namenda IR to Namenda XR, the

Generic Manufacturer Defendants and other generics would have captured a much larger share of

the memantine hydrochloride market than they will capture once they belatedly launch their

products into the market. The smaller available market share may additionally cause some would-

be generic challengers to abandon their efforts to market a generic version of Namenda IR

altogether, thus compounding harm to competition. Plaintiff and members of the Class would have,

in turn, substantially substituted the less-expensive generic versions of Namenda IR for their

purchases of more-expensive brand Namenda, thereby saving substantial sums of money.

       12.     Defendants’ conduct intentionally: (i) delayed entry of less expensive, AB-rated

generic versions of Namenda IR; (ii) fixed, raised, maintained or stabilized the price of memantine

hydrochloride; (iii) allocated 100% of the United States market for memantine hydrochloride to

Forest; and (iv) substantially foreclosed the most effective means of generic competition in order



                                                4
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 6 of 68



to preserve a greater share of that market after the belated launch of generic Namenda in July 2015.

       13.     Forest’s monopoly power in the memantine hydrochloride market was maintained

through willfully exclusionary conduct.

       14.     As a direct and proximate result of Defendants’ unlawful conduct alleged herein,

Plaintiff and members of the End-Payor Class have been injured in their business or property.

Their injury consists of paying higher prices for memantine hydrochloride products than they

would have paid absent these violations. This injury is the type the antitrust, consumer protection

and unjust enrichment laws were designed to prevent and flows from that which makes

Defendants’ conduct unlawful.

                                          II.   PARTIES

       15.     Plaintiff Sergeants Benevolent Association Health & Welfare Fund (“SBA Fund”)

is located in New York and was established for the purpose of providing prescription drug benefits

to active and retired New York City Police Department Sergeants and their dependents. As a third-

party payor of pharmaceutical claims for its members, the SBA Fund is an indirect purchaser of

Namenda and was thereby injured as a result of Defendants’ unlawful behavior. During the Class

Period, Plaintiff indirectly purchased, paid and/or provided reimbursement for Namenda in

California, Delaware, Florida, Georgia, Kansas, Nevada, New Jersey, New York, Pennsylvania,

South Carolina, and Virginia, other than for resale, at prices higher than it would have absent

Defendants’ unlawful anticompetitive conduct and was injured as a result therofthereof.

       16.     Defendant Forest Laboratories, LLC is a Delaware corporation, with its principal

place of business at 909 Third Avenue, New York, New York 10022. Forest is a company engaged

in the development, marketing, and distribution of branded pharmaceutical products. On July 1,

2014, Forest was acquired by, and became a wholly-owned subsidiary of, Actavis, plc.



                                                 5
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 7 of 68



       17.16.    Forest was acquired by, and became a wholly-owned subsidiary of, Actavis, plc

on July 1, 2014; Actavis, plc began operating under the name Allergan, plc on or about June 15,

2015. Unless the context indicates otherwise, all references to “Forest” include successors in

interest Actavis plc and Allergan PLC.Defendant Actavis, plc (“Actavis”) is incorporated under

the laws of Ireland, with its principal place of business at 1 Grand Canal Square, Docklands Dublin

2, Ireland. Actavis, plc also has a place of business at Morris Corporate Center III, 400 Interpace

Parkway, Parsippany, New Jersey 07054. Actavis acquired Forest on July 1, 2014.

       18.17. Defendant Merz GmbH & Co. KgaA is incorporated under the laws of Germany,

with its principal place of business at Eckenheimer Landstrasse 100, D-60318 Frankfurt am Main,

Germany. Merz GmbH & Co. KgaA is a company engaged in the development, production, and

distribution of branded pharmaceutical products.

       18.      18a.   Defendant Merz Pharma GmbH & Co. KgaA is incorporated under the laws           Formatte


of Germany, with its principal place of business at Eckenheimer Landstrasse 100, D-60318

Frankfurt am Main, Germany.

       19.      18b.   Defendant Merz Pharmaceuticals GmbH is incorporated under the laws of

Germany, with its principal place of business at Eckenheimer Landstrasse 100, D-60318 Frankfurt

am Main, Germany.

       20.      18c.    Defendants Merz GmbH & Co. KgaA, Merz Pharma GmbH & Co. KgaA,

       &

Merz Pharmaceuticals GmbH are collectively referred to herein as “Merz.”                              Formatte
                                                                                                       12 pt, Lin

       19.21. Defendant Barr Pharmaceuticals, Inc. is a corporation organized under the laws of

the State of Delaware, with its principle place of business at 400 Chestnut Ridge Road, Woodcliff

Lake, New Jersey. Prior to 2004, Barr was known as Barr Laboratories, Inc. In 2008, Barr became

a wholly owned subsidiary of Teva Pharmaceutical Industries, Ltd.
                                                6
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 8 of 68



         20.22. Defendant Teva Pharmaceuticals USA, Inc. is a Delaware corporation, having a

principal place of business at 1090 Horsham Road, P.O. Box 1090, North Wales, Pennsylvania

19454.

         21.23. Defendant Teva Pharmaceutical Industries, Ltd. is a corporation organized and

existing under the laws of lsrael, with its principal place of business at 5 Basel Street, P.O. Box

3190, Petach Tikva, Israel. Teva Pharmaceutical Industries, Ltd. purchased Barr in 2008, and Barr

is now a wholly-owned subsidiary of Teva Pharmaceutical Industries, Ltd.

         22.24. Defendant Amneal Pharmaceuticals, LLC is a corporation organized and existing

under the laws of the State of Delaware, having a place of business at 209 McLean Blvd, Paterson,

New Jersey 07504.      In April 2008, Amneal, through its wholly-owned subsidiary, Amneal

Pharmaceuticals of New York, LLC, acquired the assets, facilities and business of Interpharm

Holdings, Inc. and Interpharm, Inc., including all assets relating to its generic memantine

hydrochloride tablets product.

         23.25. Defendant Cobalt Laboratories, Inc. is a Delaware corporation with its principal

place of business at 24840 Tamiami Trail, Bonita Springs, Florida 34134.

         24.26. Defendant Upsher-Smith Laboratories, Inc. is a Minnesota corporation with its

principal place of business at 6701 Evenstad Drive, Maple Grove, Minnesota 55369.

         25.27. Defendant Wockhardt Limited is a corporation organized and existing under the

laws of India, having its principal place of business at Wockhardt Towers, Bandra Kurla Complex,

Bandra (East), Mumbai, 400051, India

         26.28. Defendant Wockhardt USA LLC is a corporation organized and existing under the

laws of the State of Delaware, having its principal place of business at 20 Waterview Blvd., 3rd

Floor, Parsippany, New Jersey 07054. Upon information and belief, Wockhardt USA LLC is a



                                                7
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 9 of 68



wholly-owned subsidiary of Wockhardt Limited.

       27.29. Defendant Sun Pharmaceuticals Industries, Ltd. is a company organized and

existing under the laws of India, having its principal place of business at Acme Plaza, Andheri-

Kurla Rd., Andheri (E), Mumbai- 400 059, India.

       28.30. Defendant Dr. Reddy’s Laboratories Ltd. is a company organized under the laws of

India, having its principal place of business at 8-2-337, Road 3, Banjara Hills, Hyderabad,

Telangana- 500-034, India.

       29.31. Defendant Dr. Reddy’s Laboratories Inc. is a New Jersey corporation with its

principal place of business at 107 College Road East, Princeton, New Jersey 08540. On

information and belief, Dr. Reddy’s Laboratories Inc. is a wholly-owned subsidiary of Dr. Reddy’s

Laboratories Ltd.

       30.32. All of Defendants’ actions described in this Complaint are part of, and in

furtherance of, the unlawful conduct alleged herein, and were authorized, ordered, and/or done by

Defendants’ various officers, agents, employees, or other representatives while actively engaged

in the management of Defendants’ affairs within the course and scope of their duties and

employment, or with the actual, apparent, or ostensible authority of defendants.

                              III.    JURISDICTION & VENUE

       31.33. This Court has jurisdiction over this matter under 28 U.S.C. § 1332(d) because

this action is a class action in which the aggregate amount in controversy for the proposed class

exceeds $5,000,000, and at least one member of the putative class is a citizen of a state different

from that of one of the Defendants.

       32.34. Venue is appropriate in this district under 28 U.S.C. §§ 1391(b), (c) because           Formatte


Defendant Forest’s principal places of business is in New York, Defendants transact business



                                                8
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 10 of 68



within this district, and the interstate trade and commerce described herein is carried out, in

substantial part, in this district.

                              IV. IV.   REGULATORY FRAMEWORK                                           Formatte


        A.       NDA Approval and the Hatch-Waxman Act

        33.35. Under the federal Food, Drug, and Cosmetics Act (“FDC Act”), 21 U.S.C. §§ 301-

392, a manufacturer who creates a new, pioneer drug must obtain the approval of the U.S. Food

and Drug Administration (“FDA”) to sell the new drug by filing a New Drug Application

(“NDA”). An NDA must include submission of specific data concerning the safety and efficacy

of the drug, as well as any information on applicable patents.

        34.36. Upon FDA approval of a brand-name manufacturer’s NDA, it is published in the

“Approved Drug Products with Therapeutic Equivalence Evaluations” (commonly referred to as

the “Orange Book”). The Orange Book lists any patents: (i) that the brand-name manufacturer

claims for an approved drug or its approved uses; and (ii) for which “a claim of patent infringement

could reasonably be asserted if a person not licensed by the owner engaged in the manufacture,

use, or sale of the drug.” 21 U.S.C. § 355(b)(1); 21 U.S.C. § 355(j)(7)(A)(iii).

        35.37. In 1984, Congress amended the FDC Act with the enactment of the Drug Price

Competition and Patent Term Restoration Act, Pub. L. No. 98-417, 98 Stat. 1585 (1984),

commonly referred to as the “Hatch-Waxman Act” which simplified the regulatory hurdles for

prospective generic manufacturers by eliminating the need for them to file a lengthy and costly

NDA in order to obtain FDA approval. The Act provides an expedited review process by which

generic manufacturers may file an Abbreviated New Drug Application (“ANDA”).

        36.38. The ANDA relies on the scientific findings of safety and efficacy included by the

brand-name drug manufacturer in the original NDA. The ANDA filer, however, must scientifically



                                                 9
   Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 11 of 68



demonstrate to the FDA that the generic drug it is going to market is just as safe and effective as

the corresponding brand-name drug through demonstrations of bioequivalence. A demonstration

of bioequivalence means that, within certain set parameters of variability, the generic product

delivers the same amount of active ingredient into the patient’s blood stream for the same amount

of time as the corresponding brand drug. The range of acceptable variability afforded to generic

drugs for demonstrating bioequivalence is the same lot-to-lot (i.e., batch-to-batch) range of

variability afforded to brand companies when manufacturing their own brand drug.

       37.39. Generally speaking, ANDA filers that demonstrate bioequivalence seek to have

their generic products deemed to be “AB-rated” to the corresponding brand-name drug, sometimes

referred to as the “reference listed drug.” AB-rated generics are those that have been determined

by the FDA to be therapeutically equivalent (i.e., bioequivalent) and pharmaceutically equivalent

to their brand-name counterparts. Pharmaceutical equivalence means the generic drug and branded

reference listed drug have, among other things, the same active ingredient, same strength, same

route of administration, and same dosage form. Generic drugs that do not fulfill all of these

requirements cannot be deemed to be AB-rated to the targeted reference listed drug.

       38.40. The only relevant difference between brand name drugs and their corresponding

generic versions is the price. When there is a single generic competitor, generics are typically at

least 25% less expensive than the brand name version. This discount reaches 50% to 80% when

multiple generic competitors enter the market. Within the first six months after a generic version

of a brand name drug hits the market, it frequently captures 80% or more of the market. This results

in dramatic savings for consumers. A Federal Trade Commission (“FTC”) study found that within

a year of generic entry, on average, generics captured 90% of brand drug sales and multiple




                                                10
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 12 of 68



generics entering the market resulted in an 85% drop in prices.1

       39.41. FDA approval of an ANDA requires a generic manufacturer’s ANDA to contain

one of the following four certifications: (i) the brand-name drug has no patent associated with it (a

“Paragraph I certification”); (ii) the brand-name drug’s patents have expired (a “Paragraph II

certification”); (iii) the brand-name drug’s patents will expire before the generic enters the market

(a “Paragraph III certification”); or (iv) the patent for the brand-name drug is invalid or will not be

infringed by the generic product (a “Paragraph IV certification”). 21 U.S.C. § 355(j)(2)(A)(vii).

       40.42. If a generic manufacturer files a Paragraph IV certification that the listed patent is

invalid or will not be infringed, it must promptly give notice to both the NDA owner and the owner

of the patent(s) at issue. The filing of an ANDA with a Paragraph IV certification gives rise to a

cause of action for patent infringement. 35 U.S.C. § 271(e)(2)(A). If the patent owner initiates an

infringement action against the ANDA filer within 45 days, then the FDA may not finally approve

the ANDA until the earlier of either 30 months or the issuance of a decision by a court that the

patent is invalid or not infringed by the generic manufacturer’s ANDA. 21 U.S.C. §

355(j)(5)(B)(iii). If, however, the patent owner fails to initiate a patent infringement action within

45 days after receiving notice of the generic manufacturer’s Paragraph IV certification, the FDA

may grant final approval to the generic manufacturer’s ANDA upon satisfying itself as to the safety

and efficacy of the generic product. Accordingly, the timely filing of an infringement action

provides the patent owner with the equivalent of a 30-month automatic preliminary injunction.



1
        See FTC, PAY-FOR-DELAY: HOW DRUG COMPANY PAY-OFF COST                                             Formatte
CONSUMERS BILLIONS (Jan. 2010) ("FTC Pay- for-Delay Study), available at
https://www.ftc.gov/sites/default/files/documents/reports/pay-delay-how-drug-company-pay-
offs-cost-consumers-billions-federal-trade-commission-staff-study/100112payfordelayrpt.pdf
(last accessed August 19, 2015).



                                                 11
   Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 13 of 68



Prompt disposition of such an action, as through a motion for summary judgment, may mean more

rapid approval for a generic manufacturer subject to such a stay.

       41.43. To encourage generic manufacturers to challenge branded drug patents and/or to

design around them, the Hatch-Waxman Act grants the first Paragraph IV ANDA filer(s) a 180-

day exclusivity period to market the generic version of the drug, during which the FDA may not

grant final approval to any other generic manufacturer’s ANDA for the same brand-name drug. 21

U.S.C. § 355(j)(5)(B)(iv) and 21 U.S.C. § 355(j)(5)(D).

       42.44. An AB rating is particularly significant to a generic manufacturer because, under

the statutory regime enacted by Congress (i.e., the Hatch-Waxman Act) and most state legislatures

(i.e., Drug Product Selection laws, or “DPS laws”), pharmacists may (and, in most states, must)

substitute an AB-rated generic version of a drug for the brand-name drug without seeking or

obtaining permission from the prescribing doctor. Indeed, both Congress and state legislatures

have actively encouraged generic substitution because of their recognition that the economics of

the pharmaceutical industry prevent generic manufacturers from simultaneously: (i) engaging in

the type of heavy promotion or “detailing” typically done by brand-name manufacturers; and (ii)

providing the enormous cost savings to purchasers and consumers generated by generic drugs.

       43.45. Generic competition enables end-payors to: (i) purchase generic versions of brand-

name drugs at substantially lower prices; and/or (ii) purchase the brand-name drug at reduced

prices. However, until generic manufacturers enter the market with an AB-rated generic, there is

no bioequivalent generic drug that competes with the brand-name drug and, therefore, the brand-

name manufacturer can continue to charge supra-competitive prices profitably. Consequently,

brand-name drug manufacturers have a strong incentive to use various anticompetitive schemes,

including the tactics alleged herein, to delay the introduction of AB-rated generic competition into



                                                12
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 14 of 68



the market.

    B. AB-rated Generic Versions of Brand-Name Drugs Are Significantly Less Expensive,
       and Take Significant Sales Directly from the Corresponding Brand-Name Versions

        44.46. A 1998 Congressional Budget Office Report estimated that in 1994, alone,

American consumers saved $8 billion to $10 billion due to competition from lower-priced AB-

rated generic drugs. As set forth infra, however, these consumer savings mean lower profits for

brand name drug companies. It is well-established that when AB-rated generic entry occurs, the

brand name drug company suffers a rapid and steep decline in sales and profits on its reference

listed drug.

        45.47. Since passage of the Hatch-Waxman Act, every state has adopted substitution laws

that either require or permit pharmacies to substitute AB-rated generic equivalents for branded

prescriptions (unless the prescribing physician has specifically ordered otherwise).

        46.48. The threat of AB-rated generic competition thus creates a powerful incentive for

brand companies to protect their revenue streams. This incentive can prompt brand companies to

create innovative new products or new versions of old products that offer no real medical benefits

to patients. It may also drive brand companies to seek to obstruct generic drug competition by

engineering unlawful, anticompetitive schemes to delay or prevent less expensive generic

equivalents from entering the market, including by entering into unlawful agreements, intended to

interfere with the normal brand-to-generic competition contemplated and encouraged by the

Hatch-Waxman Act and various state laws.

        47.49. Such tactics can be an effective, albeit anticompetitive, way to “game the regulatory

structure” that governs the approval and sale of generic drugs, thereby frustrating the intention of

federal and state law designed to promote and facilitate price competition in pharmaceutical

markets.


                                                13
   Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 15 of 68



   C. The Hatch-Waxman Amendments

       48.50. The Hatch-Waxman Amendments, enacted in 1984, simplified the regulatory

hurdles for prospective generic manufacturers by eliminating the need for them to file lengthy and

costly NDAs. See Drug Price Competition and Patent Term Restoration Act, Pub. L. No. 98-417,

98 Stat. 1585 (1984). A manufacturer seeking approval to sell a generic version of a brand drug

may instead file an ANDA. An ANDA relies on the scientific findings of safety and effectiveness

included in the brand manufacturer’s original NDA, and must further show that the generic

drug contains the same active ingredient(s), dosage form, route of administration, and strength

as the brand drug, and is absorbed at the same rate and to the same extent as the brand drug. This

establishes that the generic drug is pharmaceutically equivalent and bioequivalent (together,

“therapeutically equivalent”) to the brand drug. The FDA assigns generic drugs that are

therapeutically equivalent to and are of the same dosage strength and form as their brand

counterpart an “AB” rating.

       49.51. The FDA and Hatch-Waxman Amendments operate on the proven scientific

principle that bioequivalent drug products containing identical amounts of the same active

ingredients, having the same route of administration and dosage form, and meeting applicable

standards of strength, quality, purity and identity, are therapeutically equivalent and may be

substituted for one another. Bioequivalence demonstrates that the active ingredient of the proposed

generic drug would be present in the blood of a patient to the same relative extent and for the same

amount of time as the brand counterpart. 21 U.S.C. § 355(j)(8)(B).

       50.52. Congress enacted the Hatch-Waxman Amendments to expedite the entry of less-

expensive generic competitors to brand drugs, thereby reducing healthcare expenses nationwide.

Congress also sought to protect pharmaceutical manufacturers’ incentives to create new and



                                                14
     Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 16 of 68



innovative products.

        51.53. The Hatch-Waxman Amendments achieved both goals, advancing substantially

the rate of generic product launches, and ushering in an era of historic high profit margins for brand

manufacturers. In 1983, before the Hatch-Waxman Amendments, only 35% of the top- selling

drugs with expired patents had generic alternatives; by 1998, nearly all did. In 1984, prescription

drug revenue for brand and generic drugs totaled $21.6 billion; by 2013, total prescription drug

revenue had climbed to more than $329.2 billion, with generic drugs accounting for 86% of

prescriptions.2 Generics are now dispensed 95% of the time when a generic form is available.3

     D. ANDA Paragraph IV Certification

        52.54. If a generic manufacturer files a Paragraph IV certification, it must notify the brand

manufacturer, and the brand manufacturer can delay FDA approval of the ANDA simply by suing

the ANDA applicant for patent infringement.           If the brand manufacturer initiates a patent

infringement action against the generic filer within forty-five days of receiving notification

of the Paragraph IV certification, the FDA will not grant final approval to the ANDA until the

earlier of: (i) the passage of 30 months from the date of receipt of the Paragraph IV notice; or (ii)

the issuance of a decision by a court that the patent is invalid or not infringed by the generic

manufacturer’s ANDA. 21 U.S.C. § 355(j)(5)(B)(iii). Until one of those conditions occurs, the

FDA may grant “tentative approval,” but cannot authorize the generic manufacturer to market its

product (i.e., grant final approval). The FDA may grant an ANDA tentative approval when it


        2


2.
        See IMS INSTITUTE FOR HEALTHCARE IN FORMATICS, MEDICINE USE AND                                  Formatte
SHIFTING COSTS OF HEALTHCARE, at 30, 51 (Apr. 2014), available at
http://www.imshealth.com/deployedfiles/imshealth/Global/Content/Corporate/IMS%20Health%
20Institute/Reports/Secure/IIHI_US_Use_of_Meds_for_2013.pdf (last accessed August 19,
2015); Id. at 51.                                                                                        Formatte
3
        Id. at 51.                                                                                       Formatte

                                                 15
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 17 of 68



determines that the ANDA would otherwise be ready for final approval but for the 30 -month stay.

               a. First-filer’s 180-day exclusivity period                                              Formatte


       53.55. Generics may be classified as: (i) first-filer generics; (ii) later generic filers; and

(iii) the brand’s own authorized generic.

       54.56. To encourage manufacturers to seek approval of generic versions of brand drugs,

the Hatch-Waxman Amendments grant the first generic manufacturer who files an ANDA with a

Paragraph IV certification (the “first-filer”) a 180-day period to exclusively market the generic

version of the drug, during which the FDA may not grant final approval to any other generic

manufacturer’s ANDA for the same brand drug. 21 U.S.C. § 355(j)(5)(B)(iv) and 21 U.S.C. §

355(j)(5)(D). Two or more companies can be first-filers if they file first on the same day.

       55.57. The Supreme Court has recognized that “this 180-day period of exclusivity can

prove valuable, possibly worth several hundred million dollars” to the first filer. 4

       56.58. A first-filer that informs the FDA that it intends to wait until all Orange Book listed

patents expire before marketing its product does not get a 180-day exclusivity period. Congress

created this 180-day period to incentivize generic manufacturers to challenge weak or invalid

patents, or to invent around such patents by creating non-infringing generics.



    E. Brand and Generic Companies Have Strong Financial Incentives to Agree to
       Anticompetitive Terms

       57.59. An anticompetitive agreement entered into between the brand and first-filer generic

often subjects later ANDA filers to the delayed entry date agreed to between the brand

manufacturer and its conspiring first-filer generic.

       58.60. In the absence of an anticompetitive agreement between the brand company and

                                                                                                        Formatte
4
       FTC v. Actavis, Inc., 570 U.S. ___, 133 S. Ct. 2223, 2229 (2013).                                Formatte

                                                 16
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 18 of 68



the first-filers, the later ANDA filers have pro-competitive incentives. They are motivated to

expend resources to challenge the brand company’s patent (knowing that the first-filer generic is

also fighting a patent infringement suit) and to enter the market as early as possible.

        59.61. Thus, some later generics decide to simply give in to, or even join, the conspiracy

between the brand company and the first-filer generics and drop their challenges to the brand’s

patents and stay off the market until after entry by the first-filers.

        60.62. Such agreements are fundamentally anticompetitive and are contrary to the goals

of the Hatch-Waxman statutory scheme. In particular, they extend the brand manufacturer’s

monopoly profits by blocking access to more affordable generic drugs, forcing purchasers to buy

the expensive brand instead.

        61.63. The unlawful agreements brokered by Forest and Merz, and continuously

performed by all defendants from their date of execution to the present, have resulted in many

years of unlawful monopolization in the market for Namenda and its AB-rated generic equivalents.

                                 V.      STATEMENT OF FACTS

    A. Forest Brings Namenda to Market

        62.64. On or about June 2000, Merz, a German company, and Forest entered into a license

and cooperation agreement for the development of memantine to be used for Alzheimer’s.

Memantine had been marketed in Germany since the 1990s for the treatment of dementia, among

other things. Pursuant to this license and cooperation agreement, Forest obtained exclusive rights

to market a memantine product in the United States under Merz’s ‘703 patent.

        63.65. In December 2002, Forest submitted an NDA to the FDA, seeking approval to

manufacture, market and sell memantine tablets (5mg and 10mg) for the treatment of Alzheimer’s

disease in the United States.



                                                  17
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 19 of 68



        64.66. Forest listed the ‘703 patent in the Approved Drug Products with Therapeutic

Equivalence Evaluations (commonly referred to as the “Orange Book”), which identifies and

provides certain information regarding the patent covering Forest’s memantine product

(Namenda). The ‘703 patent, obtained in 1991, had an expiration date of April 11, 2010.

        65.67. Forest’s NDA No. 21-487 was approved in October 2003 for Namenda immediate

release (IR) tablets.

        66.68. Forest brought Namenda to the United States market in January, 2004.

        67.69. Forest submitted an application to the Patent and Trademark Office (“PTO”)

seeking a five-year extension of the ‘703 patent. The extension was based on time spent obtaining

FDA approval for Namenda IR tablets where the patent “clock” was ticking, but Forest could not

market the drug. The PTO granted Forest the entire five-year extension in March of 2009,

extending the ‘703 patent’s expiration date from April 11, 2010, to April 11, 2015.

        68.70. In January 2014, Forest submitted an application to the FDA seeking an additional

six months of exclusivity for Namenda IR tablets, based on studies regarding the use of memantine

in pediatric patients with autism. 21 U.S.C. § 355(a). The FDA granted Forest’s request on June

18, 2014 – further extending the ‘703 patent’s expiration date and generic competition to Namenda

IR to October, 2015.

    B. Forest Brings Patent Infringement Suits Against Paragraph IV ANDA Filers –
       Triggering the Hatch-Waxman Thirty Month Stay

        69.71. Starting on October 16, 2007, at least fourteen generic manufacturers filed ANDAs

with the FDA seeking to market AB-rated generic formulations of Namenda IR, certifying that the

‘703 patent was either invalid or not infringed by their generic products.

        70.72. Forest and Merz filed infringement lawsuits in the United States District Court for

the District of Delaware against Barr, Cobalt, Lupin, Orchid, Teva, Orgenus, Upsher-Smith, and


                                                18
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 20 of 68



Wockhardt alleging infringement of the ‘703 patent in January 2008. By simply filing these suits,

irrespective of their merit, Forest triggered an automatic 30-month stay pursuant to the Hatch-

Waxman Act, continuing through mid-2010, during which time the FDA could not approve any

of the aforementioned generics’ ANDAs for AB-rated equivalents to Namenda tablets. These

lawsuits were consolidated in June, 2008 under lead case No. 08-cv-00021 (D. Del).

        71.73. Also in January 2008, Forest and Merz filed infringement lawsuits in the United

States District Court for the District of Delaware against Dr. Reddy’s, Genpharm, Interpharm (for

whom Amneal was later substituted), Mylan, Ranbaxy, and Sun alleging infringement of the ‘703

patent. Simply by filing these suits, Forest triggered automatic 30-month Hatch-Waxman Act

stays, continuing through mid-2010, during which time the FDA could not approve any of the

aforementioned generics’ ANDAs for AB-rated equivalents to Namenda tablets. These lawsuits

were later consolidated under lead case no. 08- cv-00052 (D. Del.).

   C. Generics Get Tentative Approval; Forest and the First-to-File Generics Enter Into
   Anticompetitive Agreements Prior to the Expiration of the Thirty-Month Stays.

        72.74. On information and belief, the 30-month stays barring the FDA from granting the

first-to-file generic ANDA’s final approval would begin to expire on or about April 2010.

        73.75. Forest and Merz knew the Generic Manufacturer Defendants’ defenses in the patent

infringement cases would be that the claims of the ‘703 patent were “anticipated” and “obvious”

in view of the “prior art.” Forest also knew that it improperly sought and obtained a longer patent

term extension than that to which it was entitled and that it could not stop the first-filing generic

from launching a generic Namenda IR product once it received FDA approval. In addition, one or

more of the generic challengers advanced non-infringement defenses that posed serious additional

risk to Forest.

        74.76. Forest and Merz would have to induce the Generic Manufacturer Defendants to


                                                19
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 21 of 68



refrain from selling their generic versions of Namenda IR to maintain its monopoly power in the

memantine hydrochloride market as the entry of even a single generic product would quickly cause

the majority of memantine hydrochloride purchases to switch from Forest’s branded Namenda to

the substantially less-expensive, but bioequivalent, generic version(s) of Namenda.

       75.77. Forest and Merz settled with the following generic companies on or about the

following dates:

              i.       July, 2009: Cobalt and Teva;
             ii.       September, 2009: Upsher-Smith, Wockhardt, Amneal and Apotex;
            iii.       October, 2009: Sun Pharmaceuticals;
            iv.        December, 2009: Lupin and Dr. Reddy’s;
             v.        April, 2010: Orchid; and
            vi.        July, 2010: Mylan.


       76.78. Pursuant to these settlements, Forest entered into licensing agreements with Teva

(including Barr, which had become a subsidiary of Teva), Amneal, Dr. Reddy’s, Sun, Upsher-

Smith, Watson, and Wockhardt whereby they agreed to delay competing against Forest until July

11, 2015, and none of the generic competitors would come to market earlier. As rational economic

actors who filed ANDAs seeking early entry into the market, these generic companies very likely

received something of value in exchange for the agreement to delay entry. In exchange, certain

generic defendants agreed to discontinue their efforts to challenge the ‘703 Patent and all of them

agreed to refrain from launching their generic products until July 11, 2015.

       77.79. On information and belief, these settlements were negotiated collectively, or,

alternatively, were negotiated in a context where each of the settling generic defendants were

informed of the pertinent provisions of the settlements with the other settling defendants, including

the launch date to be agreed upon.


                                                  20
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 22 of 68



        78.80. None of the Generic Manufacturer Defendants would have agreed to delay entry

for as long as they did (if at all) without similar agreements from all of their would-be generic

competitors because: (i) they were all motivated to enter the market as soon as possible; and (ii)

they were motivated to avoid the economic detriment of not being in the market while their

competitors marketed their products.

        79.81. As such, acceleration clauses (if one generic came to market early, all could come

to market at the same time) were likely the mechanism by which individual market delay

concessions were knit together in a network of related, horizontal agreements among direct

competitors.

        80.82. Forest and Merz settled approximately a dozen patent infringement lawsuits with

generic challengers in the year leading up to the anticipated expiration of the 30-month stays in

mid-2010.

        81.83. But for Forest and Merz’s likely anticompetitive agreements, Forest and each of the

Generic Manufacturer Defendants would have settled in a manner less restrictive of competition,

resulting in much less delay of generic entry than has happened. Generic competition would have

commenced sooner because one or more of the following events would have occurred: (i) the

genericsGeneric Manufacturer Defendants would have prevailed in the patent litigation; (ii) the

Generic Manufacturer Defendants would have launched “at risk” prior to the resolution of the

patent litigation; or (iii) Forest would have settled the litigation legally with an earlier generic entry

date.

        82.84. In approximately January of 2010, the FDA tentatively approved several generic

ANDAs including those of Orchid, Lupin, Wockhardt, and Amneal (formerly Interpharm),

meaning that these ANDAs were otherwise ready for approval, but could not receive final approval



                                                   21
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 23 of 68



until the expiration of the 30 -month stay. Teva received tentative approval in March 2010,

followed by Mylan, Sun and Upsher-Smith in April 2010.

       83.85. On or about April 14, 2010, Dr. Reddy’s received final FDA approval of its ANDA

for 5 and 10 mg strength generic Namenda IR tablets. On or about May 5, 2010, Sun received final

FDA approval of its ANDA for 5 and 10 mg strength generic Namenda IR tablets. On or about

October 25, 2011, Teva received final FDA approval of its ANDA for 5 and 10mg strength generic

Namenda tablets. On or about March 12, 2012, Orchid received final FDA approval of its ANDA

for 5 and 10 mg strength generic Namenda tablets. A generic launched on July 14, 2015.

   D. Effects of the Settlement Agreements

       84.86. The Settlement Agreements made it possible for each Generic Manufacturer

Generic Defendant to ignore its traditionalown economic self-interest and agree to accept an entry

date as late as 2015.

       85.87. The Settlement Agreements enabled Forest, Merz and the Generic Manufacturer             Formatte


Defendants to: (i) delay entry of less expensive generic versions of Namenda 5 and 10 mg

strengths in the United States; (ii) fix, raise, maintain or stabilize the price of Namenda and its

generic equivalents; and (iii) maintain Forest’s monopoly in the United States market for

Memantive Hydrocloride Market and its generic equivalents.

       86.88. In addition, Forest and the Generic Manufacturer Defendants knew and intended

that their Settlement Agreements would block other, later-filing generic companies from launching

their own generic products.


   E. Forest Improperly Switched the Market from Immediate Release Namenda Tablets
      to Namenda XR

       87.89. With generic entry delayed by the Settlement Agreements, Forest developed two


                                                22
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 24 of 68



new follow-on drugs with patent expiration dates significantly later than that of Namenda IR.

First, it reformulated Namenda IR as an extended release capsule (Namenda XR) to be taken once

a day instead of twice daily. Second, it worked to develop a fixed-dose-combination product that

would include both memantine and donepezil.

       88.90. Importantly, once a brand manufacturer has successfully achieved a switch to a

follow-on product, it can expect that most “switched” patients will not make a second switch back

to the generic version of the original product. There are several reasons for that, all generally

relating to the ineffectiveness and inefficiency of price competition by generics in the absence of

the application of generic substitution laws. First, it would not make business sense for generic

manufacturers to engage in marketing efforts to encourage physicians and patients to switch

patients’ prescriptions back to a generic version of the original drug and doing so would undermine

the feasibility of selling low cost generic drugs.

       89.91. Second, absent a specific request from a patient, physicians are unlikely to act on

their own to switch the patient back. As explained by the FTC: “The physician who selects the

drug product but does not pay for it has little incentive to consider price when deciding which drug

to prescribe.”5

       90.92. Third, while patients are concerned about price, they are frequently unaware that

comparable, lower-cost generic drugs are on the market.

       91.93. Finally, while insurers may be aware of competing generics and motivated to

encourage switching, they face substantial challenges in doing so. Even when they engage in

substantial efforts to encourage patients to switch, these efforts are frequently very costly, and may

have limited success.

                                                                                                         Formatte
                                                                                                         Formatte
5
       FTC Mylan Amicus Brief at p.6.                                                                    Formatte

                                                 23
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 25 of 68



       92.94. There are various tactics that a branded manufacturer may use to try to encourage

physicians and patients to switch to its new follow-on drug prior to generic entry. Commonly, the

company will aggressively promote the follow-on drug and stop marketing the original drug. The

company will typically advocate to physicians that the new product is superior and should be

prescribed instead of the original. At the extreme end of the spectrum, a pharmaceutical company

may seek to force physicians and patients to make the switch to the new drug. This might be

accomplished by announcing that the original product will be discontinued on a specified future

date, restricting the distribution and availability of the original drug, or completely removing the

original product from the market and leaving patients with no other option but to switch.

       93.95. For a drug manufacturer seeking to implement a product extension strategy by

compelling patients to switch drugs, it is especially important that the branded drug manufacturer

take action before a generic enters the market. Prior to generic entry, the branded manufacturer

controls all drug sales for the original drug and can use the tactics described above effectively to

move patients from one of its own drugs to another. But after generic entry, there will be effective

price competition between the original branded drug and generic substitutes as a result of the

application of generic substitution laws, and most of the patients taking the original drug will likely

switch to the generic version. Once that happens, the brand manufacturer still has the opportunity

to compete on the merits, that is, to market to patients and physicians to convince them that the

new, reformulated drug is worth the extra cost as compared to the generic. But the opportunities

available to the brand manufacturer to manipulate prescribing practices become much more

limited.

       94.96. In the case of Namenda, Forest implemented a “product hop” scheme designed to

force physicians and patients to switch from the original version of Namenda IR to Namenda



                                                 24
       Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 26 of 68



XR. In most cases, drug companies try to engineer a “soft switch” to the new version of the drug

by heavily marketing it and arguing their best case as to its clinical superiority without creating

artificial barriers to the use of the original drug. In this case, however, Forest was not satisfied

with that strategy because not many patients switched voluntarily, as doctors were hesitant to

disrupt the delicate medication-taking routines of Alzheimer’s patients without a medical reason.

So, instead, in order to perpetuate its monopoly profits for several more years, Forest chose to

implement a “hard switch” to force patients to switch to Namenda XR, whether they wanted to or

not.

         95.97. Defendants began implementing the “hard switch” in February 2014 by, among

other things, widely publicizing that the original version of Namenda IR would soon be

discontinued, thus leaving patients and their physicians with no choice but to use Namenda XR

instead. Forest also sought to have the Centers for Medicare and Medicaid Services remove

Namenda IR from the reference list that health plans serving Medicare patients use to determine

which drugs to approve for payment. Finally, Forest made Namenda IR significantly more difficult

to obtain by signing an exclusive distribution contract in November, 2014 for Namenda IR with

Foundation Care, a mail-order-only pharmacy, thus removing Namenda IR from all retail store

shelves effective January, 2015. The agreement also provides that patients seeking to purchase

Namenda IR must, in addition to a prescription, provide a physician certification that it is medically

necessary for them to take Namenda IR specifically, instead of XR. Forest projected that the

transaction costs of obtaining Namenda IR through this method would ensure that less than 3% of

current IR users obtained IR through Foundation Care.

         96.98. Forest’s and Merz’s forced switch iswas an effort to game the regulatory system

and manipulate patients and physicians through business practices that have no real business



                                                 25
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 27 of 68



purpose other than to impede competition from less expensive generic drugs and perpetuate

Forest’s and Merz’s monopoly profits. A physician recently aptly described Forest’s conduct in a

complaint to the company as immoral and unethical.6 It also constitutes unlawful monopolization

and an unreasonable restraint of trade in violation of state and consumer protection antitrust laws.

       97.99. After a product hop, generic manufacturers with an AB-rated generic version of the

old brand formulation have very limited options for marketing their product, all of which result in

significantly higher prices for purchasers: (i) implement their own extensive sales and marketing

campaign for their generic drug, which dramatically increases the price for the product (and, as a

practical matter, acts as a barrier to meaningful market entry); (ii) abandon altogether their generic

product, meaning no generics are available; or (iii) enter as a normal generic in a greatly and

artificially diminished segment of the market resulting in dramatically lower sales and savings to

purchasers.



    F. Forest Launched Namenda XR in June 2013 and Sought to Convert Patients from
       Namenda IR to Namenda XR

       98.100.          On August 21, 2009, less than a month after it had announced the first wave

of settlements with generics challenging the Namenda IR patent, Forest submitted an NDA seeking

to market Namenda XR, a once-daily, extended-release reformulation of Namenda. Forest’s

Namenda XR NDA did not include any head-to-head studies comparing the efficacy of Namenda

XR to Namenda IR, nor did it otherwise demonstrate that Namenda XR was more efficacious than

Namenda IR.


6       In addition, the media recently quoted an Alzheimer’s patient describing Forest’s tactic         Formatte
in this way: “they are yanking the rug right out from under me. And that is not fair play.” See          Formatte
Jonathan Lapook, Forced Switch? Drug Cos. Develop maneuvers to hinder generic competition,
CBS News, Aug. 28, 2014, http://www.cbsnews.com/news/drug-companies-develop-
maneuvers-to-hinder-generic-competition/.
                                                 26
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 28 of 68



       99.101.          On or about June 21, 2010, the FDA approved Forest’s NDA for Namenda

XR. Despite its claims of medical superiority, Forest did not immediately launch the Namenda

XR.

       100.102.         Acknowledging the status of the Hatch-Waxman infringement suits against

the Namenda IR generic challengers as a factor in the launch timing of Namenda XR, Forest’s

Chief Operating Officer Larry Olanoff, explained: “We haven’t said anything yet on that timing

of launch; we’re really taking it into consideration the marketplace, the impact of finalizing our

own litigation activities around the immediate-release formulations as well as patents that are

pending for the modified-release formulation.”7 While Forest initially emphasized that it was

waiting for the PTO to act on certain patent issues related to Namenda XR,8 it stalled the launch

over a year-and-a-half after those issues were resolved.9

       101.103.         Although Namenda sales lagged in the fall of 2012, Forest sat on the

allegedly improved Namenda XR product despite having been ready and able to launch the product

for years. Indeed, Forest seemed to not even consider expediting the Namenda XR launch:

                 In long term care, however, sales are below expectations… [W]e are currently
                 taking steps to shore up Namenda in long-term care. This includes additional
                 educational programs to physicians, nurse practitioners and consultant pharmacists
                 who care for Alzheimer’s disease patients in nursing homes. And we continue to
                 remain confident about the Alzheimer’s market and the Namenda revenue stream
                 over the next several years. We expect Namenda to continue to be an important
                 product for us. The mid-calendar 2013 launch of Namenda XR, a product that has
                 a higher dose, a once-a-day formulation… should propel future growth for the
                 Namenda franchise.
                                                                                                      Formatte
7       See Forest Laboratories F1Q11 Earnings Call Transcript, July 20, 2010, p.9.                   Formatte
8
        According to Forest Chief Financial Officer, Francis Perrier, “[T]he XR strategy has been
                                                                                                      Formatte
simmering in the background for some time now. Again, we’re really waiting for the patent office
                                                                                                      Formatte
to issue its complete published patent, which we hope will come soon.” See Forest Laboratories
F1Q12 Earnings Call Transcript, July 19, 2011, p.10.                                                  Formatte
9
        On October 18, 2011, Forest CFO Francis Perrier announced that Forest “received               Formatte

notification today that the USPTO has issued a second method of treating Alzheimer’s disease          Formatte
patent for Namenda XR. we currently anticipate launching Namenda XR in later 2012 or early            Formatte
2013.” See Forest Laboratories F2Q12 Earnings Call Transcript, October 18, 2011, p.2.                 Formatte

                                                27
   Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 29 of 68




Forest Chief Commercial Officer Elaine Hochberg, Forest Laboratories F2Q13 Earnings Call
Transcript, October 12, 2012, pp. 3-4.

         102.104.     In June 2013, three years after obtaining FDA approval, Forest finally

launched Namenda XR. The June, 2013 launch would give Forest time to convince health plans to

start moving patients to Namenda XR. With equivalent health plan coverage for XR and IR,

patients would be more likely to switch from Namenda IR to Namenda XR prior to generic entry.

         103.105.     To be successful, the switch from Namenda IR to Namenda XR had to be

accomplished before generic versions of Namenda IR tablets became available in the market.

         104.106.     Generic memantine tablets would not be AB-rated to Namenda XR.

Therefore, a pharmacist would not be able to substitute lower-priced generic memantine for

Namenda XR under state substitution laws. Rather, pharmacists would have to obtain physician

consent for the substitution, which is time consuming and costly. Similar limitations would also

be faced by a health insurer or generic competitor seeking to convince patients to switch back to

Namenda IR.

         105.107.     With the launch of Namenda XR in 2013, Forest stopped actively marketing

Namenda IR and commenced an aggressive marketing campaign aimed at converting as many

Namenda IR patients to XR as possible prior to the launch of generic versions of Namenda IR.

         106.108.     In connection with the launch of Namenda XR, Forest emphasized the

importance of switching patients from Namenda IR to Namenda XR in internal documents, sales

training, and public statements. For example, an executive made a speech at a Namenda XR launch

event:

               Our mission is to convert to Namenda XR and lift the franchise as a result of
               increased sales calls and combination therapy usage..Make no mistake about it, this
               is a sprint. We need to convert as much IR business to Namenda XR as quickly as
               possible.


                                               28
      Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 30 of 68




        107.109.       Another executive wrote in a draft speech:

               [T]he core of our brand strategy with XR is to convert our existing IR business to
               Namenda XR as fast as we can and also gain new starts for Namenda XR. We need
               to transition volume to XR to protect our Namenda revenue from generic
               penetration in 2015 when we lose IR patent exclusivity.10

        108.110.       Also in June 2013, Forest’s senior marketing executives considered two

alternatives to the typical soft switch approach described above: (i) completely discontinue

Namenda IR; or (ii) leave the drug on the market, but severely restricting patient access with

“limited distribution.”11

        109.111.       In a presentation attached to a June 26, 2013 email between two of Forest’s

executives, the author notes that, with respect to Forest’s conversion strategy, “[e]ither [a

withdrawal or limited distribution] approach is unprecedented… [w]e would be operating in

unchartered territory.” The presentation also notes that “Prescribers, patients, caregivers may be

confused or dissatisfied with either withdrawal or limited distribution scenario and may choose to

discontinue Namenda treatment.”12

        110.112.       Forest agreed to pay rebates to health plans to make sure they put Namenda

XR on the same tier as Namenda IR so that members would not have an incentive to choose

Namenda IR and patients did not have to pay higher co-payments for Namenda XR. Forest did not

attempt to capture any added value through increased pricing of the new XR formulation, but

instead raised the price of the old IR formulation in relation to the new version and provided rebates



                                                                                                         Formatte
               10

12.                                                                                                      Formatte
        See Redacted Opinion dated December 11, 2014 (“NYAG Opinion”), State of New York
                                                                                                         Formatte
v. Actavis, et al., No.1:14-07473 (S.D.N.Y.), ECF No. 80, at p.48 (Sweet, D.J.). 29 NYAG
                                                                                                         Formatte
Opinion at p. 48.
                                                                                                         Formatte
11
        NYAG Opinion at p.49.                                                                            Formatte
12
        NYAG Opinion at p.49.                                                                            Formatte

                                                 29
     Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 31 of 68



on Namenda XR solely to convert the memantine hydrochloride market from the original

formulation to the new formulation.

     G. Forest’s Forced Switch from Namenda IR to Namenda XR

        111.113.      As Forest sought to accomplish the forced switch from IR to XR, Forest

executives had concerns that transparent strategies designed to influence patients’ drug choices

would be insufficient to convert a satisfactory number of patients from Namenda IR to Namenda

XR prior to the entry of generic Namenda. Forest’s internal projections estimated that only 30%

of Namenda IR users would voluntarily switch prior to July 2015.13

        112.114.      There are several reasons why many patients and their physicians are

reluctant to switch from Namenda IR to Namenda XR. First, the benefits of a switch from

Namenda IR to Namenda XR are illusory. There are no studies showing that Namenda XR is more

effective than Namenda IR; and the reduction in pill burden that Namenda XR offers is a hollow

benefit for most patients, particularly those who are already taking multiple medications.14

        113.115.      Second, Namenda XR has the exact same half-life (60 hours or more) as

Namenda IR.15 Prior to the launch of Namenda XR, physicians were aware that they could

administer Namenda IR once-daily off-label in situations where reducing the patient’s pill burden

was desirable because of the lengthy half-life of Namenda IR. The fact that Namenda XR’s half-

life is no greater than that of Namenda IR made it readily apparent to physicians that the new XR

formulation provided no practical benefit over Namenda IR.
                                                                                                     Formatte
                                                                                                     Formatte
                                                                                                     Formatte
13     State of New York v. Actavis, No. 14-4624, slip op. at 19 (2d Cir. May 28, 2015).
14                                                                                                   Formatte
       Most Alzheimer’s patients are in long-term care facilities, where the average patient takes
nine pills per day. Long term care facilities generally dispense pills three times a day. NYAG       Formatte

Opinion at pp. 53-54.                                                                                Formatte
15
       A medication’s “half-life” is how long it takes for half of it to be eliminated from the      Formatte
bloodstream. In medical terms, the half-life of a drug is the time it takes for the plasma           Formatte
concentration of a drug to reach half of its original concentration.                                 Formatte

                                               30
   Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 32 of 68



       114.116.         Third, for many, if not most, patients (and their physicians), the benefits of

the change of administration are outweighed by the risks of changing the medical routine of a

highly vulnerable patient. Given the potential risks to highly vulnerable later-phase Alzheimer’s

patients, without studies that show that a new medication has meaningful effects over a patient’s

current medication, physicians frequently will not switch a patient from a medicine on which the

patient is doing well to a new product.

       115.117.         If the choice were left to physicians and patients, a large number of them

would stay on the original formulation. As a result, despite having employed aggressive marketing

and pricing strategies typical of a soft switch, few physicians and their patients voluntarily

converted from Namenda IR to Namenda XR.

       116.118.         With the conversion rate remaining at or below 20% several months after

the Namenda XR launch, Forest ultimately became dissatisfied with the number of patients it

would be able to switch through conventional strategies that relied on advocating for Namenda

XR on its own merits.

       117.119.         Accordingly, Forest began to consider whether it should force physicians

and patients to switch to Namenda XR whether they liked it or not. By at least as early as Fall

2013, Forest began to consider a plan to discontinue (or dramatically restrict distribution of)

Namenda IR tablets several months prior to the availability of generic memantine, in order to

accomplish through a “forced switch” what it was unable to accomplish based on promoting

Namenda XR.

       118.120.         After a year evaluating whether to discontinue Namenda IR tablets prior to

generic entry, by October 2013, Forest executives made the decision to discontinue Namenda IR.

       119.121.         Forest predicted that profits resulted from the “forced switch” would come



                                                 31
     Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 33 of 68



largely from impeding generic competition. As noted above, the typical effect of AB-rated generic

entry is a 90% shift of brand market share to generics within one year. Forest’s forced switch was

expected to transition 80 to 100% of Namenda IR patients to XR prior to generic entry, and thereby

impede generic competition.16

       120.122.        Forest’s CEO, Brenton Saunders, testified that he made the decision, and by

doing the hard switch, Forest hoped to hold on to a large share of its base instead of losing them

to competition.17

       121.123.        During Forest’s January 21, 2014 earnings call, Mr. Saunders unabashedly

explained the motivation behind the forced switch strategy: “[I]f we do the hard switch and we’ve

converted patients and caregivers to once-a-day therapy versus twice a day, it’s very difficult for

the generics then to reverse-commute back, at least with the existing Rxs. They don’t have the

sales force, they don’t have the capabilities to go do that. It doesn’t mean that it can’t happen, it

just becomes very difficult. It is an obstacle that will allow us to, I think, again, go into a slow

decline versus a complete cliff.”18 While Mr. Saunders discussed the discontinuation of Namenda

IR on numerous earning calls with investors, he never suggested that this business tactic would

result in any cost savings or other efficiencies.

       122.124.        Similarly, another high -level Forest executive, considering the likelihood

that patients converted to Namenda XR would switch back to Namenda IR, observed that “anyone
                                                                                                        Formatte
                                                          19
converted [to Namenda XR] is likely to stay converted.”                                                 Formatte
                                                                                                        Formatte
                                                                                                        Formatte
                                                                                                        Formatte
16      State of New York v. Actavis, No. 14-4624, slip op at 37 (2d Cir. May 28, 2015).
                                                                                                        Formatte
17      NYAG Opinion at pp.49-50.
18      Forest CEO Brenton Saunders himself used the term “forced switch” in Forest’s Q3                Formatte

2014 Earnings Call (Jan. 21, 2014) (“We believe that by potentially doing a forced switch, we           Formatte

will hold on to a large share of our base users…”).                                                     Formatte
19      See Amended Complaint dated December 10, 2014, State of New York v. Actavis, et al.,            Formatte
No. 1:14-07473 (S.D.N.Y.), ECF No. 70, at p.28.                                                         Formatte

                                                    32
     Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 34 of 68



        123.125.       Forest knew that discontinuing or severely restricting the availability of

Namenda IR would have serious consequences for patients. First, physicians’ freedom to choose

the medications they prefer for their patients would be eliminated or dramatically curtailed. It

would be Forest, rather than the patient or the physician that selects the patients’ therapy. By

discontinuing or limiting distribution of Namenda IR tablets, Namenda XR would become the only

readily available FDA-approved NMDA antagonist (aside from the rarely prescribed Namenda

oral solution).

        124.126.       Second, patients would be forced to undergo an unnecessary change in

medication and dosage that could be disruptive to their routine. It is very difficult to predict how

this change in routine can impact a patient. In addition, the recommended dosage for Namenda XR

(28 mg) is significantly greater than the typical dosage for Namenda IR (two 10 mg tablets, for a

total of 20 mg). This is why many physicians were reluctant to move their patients to Namenda

XR, and would not have done so if not forced by Forest.20

        125.127.       Forest also knew that widely publicizing the planned Namenda IR

discontinuation would create an instant wave of conversion to Namenda XR because, among other

reasons, physicians and payors would be compelled to act in advance of the actual discontinuation

to ensure against any interruption in patient treatment.

        126.128.       Had Forest allowed Namenda IR to remain available until generic entry,

doctors and Alzheimer’s patients could have decided whether the benefits of switching to once-

daily Namenda XR would outweigh the benefits of adhering to twice-daily therapy using a less-

expensive generic IR (or perhaps lower-priced Namenda IR). By removing Namenda IR from the

market prior to generic IR entry, Forest sought to deprive consumers of that choice. In this way,

                                                                                                       Formatte
20     In fact, Forest’s own surveys indicate that many physicians, caregivers, and pharmacists        Formatte
are concerned about the potential harm to patients from the forced switch to Namenda XR.               Formatte

                                                33
     Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 35 of 68



Forest could avoid competing against lower-cost generics based on the merits of their redesigned

drug by forcing Alzheimer’s patients to take XR, with the knowledge that transaction costs would

make the reverse commute by patients from XR to generic IR highly unlikely.21

F.H.   Forest Begins to Implement and then Modifies Its “Forced Switch” Scheme                      Formatte
                                                                                                    C, … + Sta
                                                                                                    Indent at:
       127.129.        On or about February 14, 2014, Forest began the “forced switch” by issuing

a press release titled “Forest Laboratories to Discontinue Namenda tablets. Focus on once daily

Namenda XR,” and announced that it planned to discontinue the sale of Namenda IR tablets

effective August 15, 2014. The press release further indicated that the Namenda XR formulation

would still be available to consumers. On the same day, Forest notified the FDA that it would “be

discontinuing the sale of Namenda [IR] Tablets effective August 15, 2014.” Because a

manufacturer does not simply withdraw a drug at once, absent pressing safety concerns,

announcing the imminent discontinuation of a drug is tantamount to withdrawal.22

       128.130.       Forest also published open letters to physicians and caregivers on its

website announcing its plans to discontinue Namenda IR tablets as of August 15, 2014, and urging

caregivers to speak with their loved ones’ “healthcare provider[s] as soon as possible to discuss

switching to NAMENDA XR.”

       129.131.       Forest’s announcements of its plans for discontinuance were made to alert

physicians and patients that Forest would be discontinuing IR so they could take appropriate




21
        See State of New York v. Actavis, No. 14-4624, slip op at 38 (2d Cir. May 28, 2015).        Formatte
22
        State of New York v. Actavis, No. 14-4624, slip op at 21 (2d Cir. May 28, 2015). “Here,     Formatte
Defendants’ hard switch- the combination of introducing Namenda XR into the market and              Formatte
effectively withdrawing Namenda IR - forced Alzheimer’s patients who depend on memantine            Formatte
therapy to switch to XR (to which generic IR is not therapeutically equivalent) and would likely    Formatte
impede generic competition by precluding generic substitution through state drug substitution       Formatte
laws.” Id. at 36.


                                              34
     Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 36 of 68



action. Physicians interpreted the announcement as a warning to switch their patients from

Namenda IR to Namenda XR.23

       130.132.       Forest hoped and expected that the February 14, 2014 public announcement

and letters to physicians and caregivers would spur the “forced switch,” but it also took other

actions to ensure the success of its anticompetitive scheme.

       131.133.       For example, Forest also took steps to make it more difficult for Namenda

IR tablets, or generic memantine, to be sold to Medicare patients. This was the largest customer

base for the drug. A large portion of Namenda patients have their prescriptions paid for by

Medicare, the government sponsored health insurance program that provides health insurance to

most Americans over 65 years of age.

       132.134.       In a letter dated February 18, 2014, Forest informed the Center for Medicare

and Medicaid Services (“CMS”), that Forest was planning to discontinue Namenda IR tablets on

August 15, 2014 and that CMS should remove Namenda IR tablets from the 2015 Formulary

Reference File (“FRF”), which Forest knew would have the additional effect of discouraging

health plans from including Namenda IR in their own formularies. As a result, health plans were

more likely to discontinue covering Namenda IR tablets starting in January 2015, making it more

difficult for physicians to prescribe Namenda IR.

       135.    Forest also ensured that its partner Merz was fully invested in the hard switch.

Knowing that Forest would have to modify its pricing of Namenda as part of the overall hard

switch campaign, Forest sought to and did lower any immediate financial burden on Forest from

the hard switch by soliciting Merz to accept a reduced royalty on the “Namenda Franchise” to

15%, compared with the then existing royalty rate of 20%.

                                                                                                     Formatte
                                                                                                     Formatte
23
       NYAG Opinion, p.51.                                                                           Formatte

                                               35
   Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 37 of 68



       136.    Merz agreed to a lesser and revised royalty in order to share in the extra profit from

the hard switch. By Forest’s analysis, “Merz would gain an additional $330 million in royalties

from the hard switch.” Merz agreed to the lower royalty knowing that Forest was predicting that

Namenda XR net sales would double from the hard switch, as compared with a soft switch.

   G.I.     Forest Repeatedly Exaggerated the Imminence of Its Plans to Discontinue                     Formatte
                                                                                                        Numbering
      Namenda IR in Order to Maintain Constant Pressure on Physicians and Patients to                   Aligned at:
      Switch to Namenda XR

       133.137.       Between February and June 2014, Forest regularly emphasized publicly its

intent to discontinue Namenda IR on August 15, 2014.

       134.138.       In its Form 10-K filing with the Securities and Exchange Commission for

fiscal year 2013 (ending March 31, 2014), Forest made multiple representations that it would

discontinue Namenda IR on August 15, 2014. For example, in Item 7, which relates to

“Management’s Discussion and Analysis of Financial Condition and Results of Operations,”

Forest’s 10-K reads: “In February 2014, the Company announced that it would discontinue the

sale of Namenda tablets effective August 15, 2014.”

       135.139.       However, high level executives at Forest were aware at the time that

problems in the manufacturing and supply of Namenda XR presented a substantial risk that Forest

would be unable to discontinue Namenda IR by August 15, 2014 because it would be unable to

supply the market with sufficient amounts of Namenda XR to support the anticipated demand.

       136.140.       Instead of abandoning the anticompetitive product hop strategy altogether,

Forest decided to announce a slight delay, but still maintain publicly that the discontinuation of

Namenda IR was imminent so as to continue to exert coercive pressure on physicians and patients

to switch to Namenda XR. Forest issued a statement on June 10, 2014 announcing that Forest

would no longer be discontinuing Namenda IR on August 15, but would instead continue to market



                                                36
     Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 38 of 68



Namenda IR “into the Fall of 2014.”

       137.141.        On November 5, 2014, in the Actavis 3rd Quarter Earnings Press Release,

the company confirmed that it had regained the ability to fully supply the market with Namenda

XR: “The Company continues to enhance manufacturing efficiencies related to its once-daily

dosing of Namenda XR, and is now producing product at capacities sufficient to support

transitioning all Namenda IR twice daily tablet patients to its Namenda XR once-daily product.”

       138.142.        The announced discontinuation of Namenda IR had the intended effect of

forcing a wave of conversion from Namenda IR to Namenda XR.24 Since January 2014, the

conversion rate increased from 15% or less25 to about 50% in anticipation of the lack of availability

of Namenda IR.26

       139.143.        On December 15, 2014, Judge Sweet of the United States District Court for

the Southern District of New York, finding a likelihood of success on similar antitrust product-

hopping claims brought by the New York Attorney General, granted an injunction requiring Forest

(and its parent company, Actavis) to continue to make Namenda IR tablets available until thirty

days after July 11, 2015. The injunction was affirmed by the Second Circuit on May 22, 2015.27

Then on August 7, 2015, the Second Circuit denied Forest’s and Actavis PLC’s motion for
                                                                                                        Formatte

reconsideration and for a rehearing en banc.28 While the injunction may blunt the future effects        Formatte
                                                                                                        Formatte
of Forest’s product hop strategy to some extent, the anticompetitive effects of the scheme have         Formatte
                                                                                                        Formatte
                                                                                                        Formatte

24                                                                                                      Formatte
        There is no difference in coercive effect between complete discontinuation and the
                                                                                                        Formatte
alternative limited distribution strategies that Forest has considered. The sole purpose of any such
                                                                                                        Formatte
strategy would be to reduce antitrust scrutiny while accomplishing the exact same anticompetitive
effects                                                                                                 Formatte
25
        Forest Laboratories 3Q14 Earnings Call Transcript, January 21, 2014, p.14.                      Formatte
26
        See NYAG Opinion, pp.85-86; see also Actavis Pic 1Q2015 Earnings Call Transcript, May           Formatte
11, 2015, p.3.                                                                                          Formatte
27
        State of New York v. Actavis, No. 14-4624, (2d Cir. May 28, 2015).                              Formatte
28
        State of New York v. Actavis, No. 14-4624, (2d Cir. August 7, 2015).                            Formatte

                                                37
   Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 39 of 68



been substantially and irreversibly accomplished because, as Forest itself acknowledged above,

“anyone converted [to Namenda XR] is likely to stay converted.”

   H.J.        Effects of the Product Hop Scheme                                                    Formatte
                                                                                                    Numbering
                                                                                                    Aligned at:
       140.144.       The one characteristic that Namenda XR possessed that made it

significantly different from the previous version of Namenda, and which was crucial to Forest’s

and Merz’s anticompetitive scheme, was dosage form. Forest exploited this difference for one

reason: it knew that generic Namenda IR would not and could not be considered “AB-rated” to

branded Namenda XR, and thus pharmacists would not and could not legally substitute the less-

expensive generic Namenda IR when presented with a prescription for Namenda XR. Such

automatic substitution of less-expensive AB-rated generics at the pharmacy counter is the most

efficient market means by which generic competition reduces drug prices. Forest’s introduction

of Namenda XR disrupted this normal, efficient competitive mechanism whereby consumers are

afforded discounted prices at the expiration of exclusivity periods for branded drugs.

       141.145.       Defendants’ exclusionary conduct has delayed, prevented, and impeded the

sale of generic memantine hydrochloride in the United States, and unlawfully enabled Forest to

sell significantly more branded memantine hydrochloride at artificially inflated prices. To the

extent that Forest had any valid business purpose for the product hop to Namenda XR, that purpose

is outweighed by the anticompetitive effects of the conduct. Forest’s and Merz’s conduct had the

intended effect of allowing it to maintain and extend its monopoly and exclude competition in the

relevant market, to the detriment of all memantine hydrochloride purchasers, including Plaintiff,

members of the Class, and consumers. Accordingly, the anticompetitive effects of Forest’s conduct

clearly outweigh the purported procompetitive benefits of such conduct.

       142.146.       Similarly, Forest and Merz cannot justify its conduct with any supposed



                                               38
   Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 40 of 68



consumer benefit, as the enormous cost savings offered by generic drugs outweigh any supposed

benefit from the new formulation of Namenda, which benefits are illusory. Forest’s exclusionary

motive is also illustrated by its public willingness to sacrifice profits as part of the product hop

strategy:, although it entered into a secret agreement with Merz to help offset any short term

decrease in revenue. Forest’s and Merz’s decision to incur the extra costs necessary to change

formulations was economically rational only if the change had the effect of excluding generic

competition for Namenda IR. But for the impact on generic competition, Forest and Merz would

not have invested the resources necessary to bring Namenda XR to the market. But for the impact

on generic competition, it would not have been economically rational to invest in licensing the

supposed     extended-release     technology, developing the interchangeable Namenda XR

formulation, seeking FDA approval of that formulation, and changing the Namenda tablet

manufacturing processes. The conversion from the original Namenda formulation to the new

Namenda XR formulation reduced Forest’s short -term profits and made economic sense only

because of the long -term anticompetitive effects of obstructing generic challengers’ most efficient

means of competing.

       143.147.        Had Forest not forced the conversion of a substantial portion of the

memantine hydrochloride market to the new formulation prior to the entry of generic equivalents

to Namenda IR, physicians and patients would have been able to weigh the relative medical

benefits and prices of the two formulations, and would have been able to choose the formulation

and price point they preferred. Forest introduced Namenda XR and took the actions described

above with respect to discontinuing Namenda IR in order to deny consumers that choice and

preserve its monopoly profits.

       144.148.        Had Forest not substantially converted the memantine hydrochloride market



                                                39
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 41 of 68



to the Namenda XR formulation, a launch of AB-rated generic equivalent versions of Namenda

IR would have quickly captured the bulk of memantine hydrochloride sales in the market. As a

result, most, if not all, of the prescriptions that will be filled with Namenda XR instead would have

been filled with generic memantine hydrochloride.

       145.149.         Moreover, had generic Namenda IR launched before Namenda XR, the

generics would have quickly captured the bulk of brand Namenda IR sales, and the subsequent

launch of Namenda XR would have had little effect on the sales of generic Namenda IR. As a

result, generic Namenda IR would have captured the vast majority of the United States memantine

hydrochloride market and most, if not all, of the prescriptions that are now being filled with

Namenda XR and Namenda IR instead would have been filled with generic memantine

hydrochloride.

                            V. V.       CLASS ACTION ALLEGATIONS                                            Formatte


       146.150.         Plaintiff brings this suit under Fed. R. Civ. P. 23(a) and (b)(3), for itself and

the following class (collectively, the “End-Payor Class” or “Class”):

                 All persons or entities in the United States and its territories who indirectly
                 purchased, paid and/or provided reimbursement for some or all of the purchase
                 price for branded Namenda IR 5 or 10 mg tablets, and/or its AB-rated generic
                 equivalents in any form and/or Namenda XR capsules, and/or its generic
                 equivalents, for consumption by themselves, their families, or their members,
                 employees, insureds, participants, or beneficiaries, other than for resale, at any time
                 during the period from April 14, 2010 and continuing until the anticompetitive
                 effects of Defendants’ unlawful conduct ceases through June 25, 2019 (the “Class
                 Period”).


       147.      The following persons or entities are excluded from the proposed class:                    Formatte


            a.        Defendants and their officers, directors, management, employees,
   respective subsidiaries and affiliates;

              b.        Fully insured health care plans (i.e., health care plans that purchased
                        insurance from a third-party payer covering 100% of a plan’s


                                                  40
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 42 of 68



                       reimbursement obligations to its members);

             c.         All federal or state governmental entities, excluding cities, towns or
                        municipalities with self-funded prescription drug plans.


           c.d.        All persons or entities that purchased branded Namenda IR 5 or 10 mg
                       tablets, or Namenda XR capsules for purposes of resale or directly from a
                       Defendant or their affiliates;

           d.e.        Insured individuals covered by plans imposing a flat dollar co-pay that was
                       the same dollar amount for generic as for brand drug purchases;

              f.       Any “brand loyalist” consumers who purchased brand Namenda after an
                       AB-rated generic equivalent of Namenda became available and who did not
                       purchase any such AB-rated generic equivalent;

           e.g.        Pharmacy benefit managers without capitation contracts; and

           f.h.        All judges presiding in this case and any members of their immediate
   families, and all counsel of record.

       148.151.        Members of the End-Payor Class are so numerous that joinder is

impracticable. On information and belief, each Class includes hundreds of thousands, if not

millions, of consumers, and thousands of third-party payors.

       149.152.        Plaintiff’s claims are typical of the claims of the members of the End-Payor

Class. Plaintiff and all members of the End-Payor Class were damaged by the same wrongful

conduct of Defendants, i.e., as a direct and proximate result of Defendants’ wrongful conduct, they

paid artificially inflated prices for branded Namenda IR 5 or 10 mg tablets, or Namenda XR

capsules and were deprived of the benefits of earlier and robust competition from less expensive

generic versions of those products.

       150.153.        Plaintiff will fairly and adequately protect and represent the interests of the

Class. Plaintiff’s interests are coincident with, and not antagonistic to, the interests of the Class

members.

       151.154.        Plaintiff is represented by counsel with twenty two yearsdecades of antitrust

                                                 41
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 43 of 68



litigation experience, eighteen years of in the prosecution of class action antitrust and with

particular experience in class action antitrust experience, and fourteen years that have been

consistently devoted to the prosecution of litigation involving multi-state indirect purchaser

generic drug issues which mirror those alleged herein.pharmaceutical litigation.

       152.155.       Questions of law and fact common to the Class members predominate over

questions that may affect only individual Class members, because Defendants have acted on

grounds applicable to the entire Class, making overcharge damages regarding the Class as a whole

appropriate. Such applicable conduct is inherent in Defendants’ wrongful conduct.

       153.156.       As to the Class, questions of law and fact common to the Class include, but

are not limited to:

              a.      whether defendants conspired to restrain competition in the memantine
                      hydrochloride market;

             b.       whether Forest and/or Merz gave valuable consideration to the first-filing
                      Generics in exchange for a delay in generic competition;

              c.      whether the contingent launch provisions of the Contingent Entry
                      Agreements were necessary to yield some procompetitive benefit that is
                      legally cognizable and nonpretextual;

           b.d.       whether Forest and/or Merz’s coerced product hop from Namenda IR to
                      Namenda XR was anticompetitive;

            c.e.      whether defendants’ challenged conduct harmed competition in the
                      memantine hydrochloride market;

              f.      whether the first filing Generics would have prevailed in the underlying
                      patent infringement litigation, launched “at risk,” secured an earlier agreed
                      entry date, or launched upon patent expiration absent the illegal
                      settlements;

           d.g.       whether Forest possessed market power in the memantine hydrochloride
                      market;

            e.h.      whether the law requires definition of a relevant market when direct proof
                      of market power or monopoly power is available and, if so, the definition
                      of the relevant market is the memantine hydrochloride market;

                                               42
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 44 of 68



             f.i.       whether Defendants’ above-described conduct has substantially affected
                        interstate and intrastate commerce;

            g.j.        whether, and to what extent, Defendants’ conduct caused antitrust injury
                        (i.e., overcharges) to Plaintiff and the Class members; and

            h.k.        the quantum of aggregate overcharge damages to Plaintiff and the Class
                        members.


        154.157.        Class action treatment is the superior method for the fair and efficient

adjudication of the controversy. Such treatment will permit a large number of similarly situated

persons to prosecute their common claims in a single forum simultaneously, efficiently, and

without the unnecessary duplication of evidence, effort, or expense that numerous individual

actions would engender. The benefits of proceeding through the class mechanism, including

providing injured persons or entities with a method for obtaining redress for claims that could not

practicably be pursued individually, substantially outweigh potential difficulties in management

of this class action.

        155.158.        Plaintiff knows of no special difficulty that could be encountered that would

preclude its maintenance as a class action.

        156.159.        Certification of the Class is appropriate under Fed. R. Civ. P. 23(b)(3)

because the above common questions of law or fact predominate over any questions affecting

individual Class members, and a class action is superior to other available methods for the fair and

efficient adjudication of this controversy.

        157.160.        Defendants’ wrongful actions apply to the Class members as a whole, for

which Plaintiff seeks, inter alia, damages and equitable remedies.

        158.161.        Absent a class action, Defendants would retain the benefits of their

wrongdoing despite their serious violations of the law and infliction of harm on Plaintiff and Class

members.

                                                 43
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 45 of 68



                  VII.     MARKET POWER AND MARKET DEFINITION

       159.162.          At all relevant times, Forest had the power to maintain the price of

memantine hydrochloride at supra-competitive levels without losing substantial sales to other

products.

       160.163.          Namenda IR does not exhibit significant, positive cross-elasticity of

demand with respect to price with any product other than an AB-rated generic equivalent of

Namenda IR.

       161.164.          There are presentlyAt all relevant times, there were five drugs approved by

the FDA for the treatment of Alzheimer’s Disease: Aricept, Cognex, Exelon, Razadyne.

TheyThese are not substitutes for Namenda.

       162.165.          As an NMDA receptor antagonist, memantine hydrochloride functions

differently than Aricept, Cognex, Exelon, and Razadyne which are acetylcholinesterase inhibitors

(“AChEIs”). Memantine hydrochloride works to prevent the overstimulation of glutamate, an

amino acid that excites nerves, and in excess, is a powerful nerve-cell killer. In contrast, AChEIs

reduce the breakdown in the brain of a chemical called acetylcholine, a chemical messenger that

transmits information between nerve cells. However, Alzheimer’s destroys the cells that make

acetylcholine, in turn making AChEIs less effective as the disease progresses.

       163.166.          Because of its unique profile, Namenda, and its AB-rated generic

equivalent, is differentiated from all other products.

       164.167.          Forest needed to control only the memantine hydrochloride market to

maintain monopolistic prices. Only the market entry of a competing AB-rated generic equivalent

to Namenda IR would render Forest unable to profitably maintain monopolistic prices of its

branded memantine hydrochloride product without losing substantial sales.



                                                 44
   Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 46 of 68



         165.168.     Forest sold branded memantine hydrochloride at prices well in excess of

marginal costs and the competitive price, and enjoyed high profit margins.

         166.169.     The Defendants have had and continue to exercise the power to exclude

generic competition to its branded memantine products.

         167.170.     At all relevant times, the Defendants enjoyed high barriers to entry with

respect to the market for memantine hydrochloride products.

         168.171.     To the extent that Plaintiff is legally required to define a relevant product

market, the relevant product market at issue in this case is the memantine hydrochloride market.

         169.172.     During the relevant time period, Defendants have been able to profitably

maintain the price of its branded memantine hydrochloride products well above competitive levels.

         170.173.     The relevant geographic market is the United States and its territories.

         171.174.     At all relevant times, Forest has had a 100% market share in the relevant

market.

                                 VIII. MARKET EFFECTS

         172.175.     Generic Manufacturer Defendants would have entered the market with their

generic versions of Namenda IR much earlier but for the unlawful anticompetitive conduct alleged

above.

         173.176.     The Defendants’ conduct directly injured Plaintiff and End-Payor Class

members because it forced them to pay hundreds of millions of dollars in overcharges on their

memantine hydrochloride purchases.

         174.177.     If generic competition for Namenda IR had not been unlawfully delayed,

Plaintiff and the End-Payor Class would have paid less for Namenda IR by substituting purchases

of less-expensive AB-rated generic equivalents of Namenda IR for their purchases of more-



                                               45
   Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 47 of 68



expensive brand Namenda XR.

       175.178.       But for the anticompetitive conduct alleged herein, Forest’s efforts to switch

the Market from Namenda IR to Namenda XR would not have significantly affected generics’

ability to make sales of generic versions of Namenda IR because the high majority, approximately

90%, of the sales of Namenda IR would have switched to the generic version before the

introduction of Namenda XR – if Namenda XR would have launched at all – at prices below any

branded memantine hydrochloride product.

       176.179.       Upon entering the market, generic equivalents of brand name drugs are

priced significantly below the branded drug to which they are AB-rated. When multiple generic

products are on the market, prices for the brand drug and its generic equivalents fall even further

because of the increased competition.

       177.180.       But for the Defendants’ unlawful anticompetitive conduct, generic

competition would have forced a decrease in the price of branded memantine hydrochloride, and

price competition among the suppliers of branded and generic memantine hydrochloride would

have been intense.

       178.181.       As a result, branded manufacturers have a significant financial interest in

delaying and impairing generic competition – causing purchasers substantial economic harm.

       179.182.       Moreover, due to defendants’ anticompetitive conduct, other generic

manufacturers were discouraged from and/or delayed in: (i) launching generic versions of

Namenda IR; and/or (ii) challenging the validity or infringement of the ‘703 Patent in court.

       180.183.       Thus, the Defendants’ unlawful conduct deprived Plaintiff and the End-

Payor Class of the benefits of competition that the antitrust laws were designed to ensure.

                                  IX. ANTITRUST IMPACT



                                                46
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 48 of 68



          181.184.     During the relevant period, Plaintiff and members of the Class indirectly

purchased substantial amounts of memantine hydrocholoride from Forest. As a result of

Defendants’ unlawful conduct, members of the Class were compelled to pay, and did pay,

artificially inflated prices for memantine hydrocholoride. Those prices were substantially greater

than those that members of the Class would have paid absent the illegal conduct alleged herein.

          182.185.     As a consequence, Plaintiff and members of the Class have sustained

substantial losses and damage to their business and property in the form of overcharges. The full

amount and forms and components of such damages will be calculated after discovery and upon

proof at trial.

          183.186.     General economic theory recognizes that any overcharge at a higher level

of distribution in the chain of distribution for memantine hydrocholoride results in higher prices at

every level below. Herbert Hovenkamp, FEDERAL ANTITRUST POLICY, THE LAW OF COMPETITION

AND ITS PRACTICE p. 624 (1994). Professor Herbert Hovenkamp goes on to state that “[e]very

person at every stage in the chain will be poorer as a result of the monopoly price at the top.” He

also acknowledges that “[t]heoretically, one can calculate the percentage of any overcharge that a

firm at one distribution level will pass on to those at the next level.”

          184.187.     Defendants’ anticompetitive conduct enabled them to charge consumers

indirectly and third-party payors prices in excess of what they otherwise would have been able to

charge.

          185.188.     The prices were inflated as a direct and foreseeable result of Defendants’

anticompetitive conduct.

          186.189.     The inflated prices the members of the Class paid are traceable to, and the

foreseeable result of, the overcharges by Defendants.



                                                  47
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 49 of 68



         X.       EFFECTS ON INTERSTATE AND INTRASTATE COMMERCE

       187.190.        At all material times, Forest manufactured, marketed, distributed, and sold

substantial amounts of Namenda IR and Namenda XR in a continuous and uninterrupted flow of

commerce across state and national lines throughout the United States.

       188.191.        At all material times, Defendants transmitted funds, and contracts, invoices,

and other forms of business communications and transactions, in a continuous and uninterrupted

flow of commerce across state and national lines in connection with the sale of Namenda IR and

Namenda XR.

       192.    At all material times, the Generic Manufacturer Defendants manufactured,

distributed, and sold substantial amounts of generic Namenda in a continuous and uninterrupted

flow of commerce across state and national lines throughout the United States.

       193.    At all material times, Defendants transmitted funds, and contracts, invoices, and

other forms of business communications and transactions, in a continuous and uninterrupted flow

of commerce across state and national lines in connection with the sale of Namenda IR, Namenda

XR, and AB-rated generics.

       189.194.        In furtherance of their efforts to monopolize and restrain competition,

Defendants employed the United States mails and interstate and international telephone lines, and

means of interstate and international travel. Defendants’ activities were within the flow of, and

have substantially affected (and continue to substantially affect) interstate commerce.

       190.195.        Defendants’ anticompetitive conduct had substantial intrastate effects in

that, retailers within each state were foreclosed from offering generic Namenda IR to End-Payors

inside each respective state. The complete foreclosure of generic Namenda IR directly impacted

and disrupted commerce for end-payors within each state by forcing them to buy Namenda XR for

a substantially higher price.

                                                48
     Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 50 of 68



                                   XI.    CLAIMS FOR RELIEF

                                            COUNT ONE

     MONOPOLIZATION UNDER STATE LAW, UNLAWFUL MAINTENANCE OF                                             Formatte
                        MONOPOLY POWER

      (Against Forest and its successor-in-interest Actavis) (now Allergan)) and Merz29

        191.196.         Plaintiff repeats and realleges all preceding paragraphs in this Complaint as

if fully set forth herein.

        192.197.         At all relevant times, Forest (and its successor-in-interest Actavis)

possessed monopoly power in the relevant market. Forest and Merz (and its successor-in-interest

Actavis) possessed the power to control prices in, prevent prices from falling in, and exclude

competitors from the relevant market.

        198.    As described herein, Forest and Merz knowingly and willfully engaged in

anticompetitive conduct designed to unlawfully extend and maintain its monopoly power.

        199.     Through the anticompetitive conduct alleged extensively herein, Forest and Merz

willfully maintained its monopoly power through restrictive or exclusionary conduct, rather than

by means of greater business acumen, in order to exclude competition for Namenda and injured

Plaintiff and the Class thereby.

        200.    As stated more fully above, Defendants knowingly, willfully, and wrong

maintained their monopoly power and harmed competition by:

                a. listing a patent they knew to be invalid and/or unenforceable in the Orange

                    Book;

                b. asserting that patent in sham lawsuits against generic Namenda manufacturers



29
       In all claims for Relief, “Forest” includes “Merz” and “Forest” successor entities Actavis
and Allergan.
                                                  49
   Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 51 of 68



                    to delay generic competition;

              c. paying potential first filers and conveying other benefits to first filers to delay

                    marketing generic Namenda;

              d. deterring other generic manufacturers from marketing generic Namenda

                    through the use of an anticompetitive acceleration clause;

              e. switching the market from Namenda IR to Namenda XR – an nearly identical

                    product with no benefits or improvements-during the purchase delay; and

              f. withdrawing Namenda IR from the market in order to coerce doctors and

                    patients to switch to Namenda XR.

       201.   The goal, purpose, and effect of Forest’s anticompetitive conduct was to delay and

impair the sale of generic Namenda products in the United States.

       202.   By engaging in the foregoing conduct, Forest and Merz has intentionally and

wrongfully maintained monopoly power in the relevant market in violation of the state antitrust

and consumer protection statutes listed below.

       203.   To the extent Forest and Merz are permitted to assert one, there is and was no

cognizable, non-pretextual procompetitive justification for Forest’s actions comprising the

anticompetitive scheme that outweigh the harmful effects. Even if there were some conceivable

justification that Forest and Merz were permitted to assert, the scheme is and was broader than

necessary to achieve such a purpose.

       193.204.        Forest and Merz entered into unlawful agreements with the Generic

Manufacturer Defendants to settle patent infringement suits as part of an overall anticompetitive

scheme to unlawfully maintain its monopoly power in the market for memantine hydrochloride as

described herein.



                                                 50
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 52 of 68



        194.205.      Had manufacturers of generic Namenda IR 5 or 10 mg tablets entered the

market and lawfully competed in a timely fashion, Plaintiff and members of the End-Payor Class

would have substituted lower-priced generic Namenda IR 5 or 10 mg tablets for some or all of

their memantine hydrochloride needs, and/or would have paid lower net prices earlier/or in far

greater quantities on their remaining branded Namenda purchases.

        195.206.      In addition, as explained in detail above, as part of an overall scheme to

maintain its monopoly power in the market for memantine hydrochloride, Forest and Merz

unlawfully switched the conversion of the memantine hydrochloride market from Namenda IR to

Namenda XR (a “product hop”) by, inter alia: (i) publicizing to doctors, caregivers and the general

public that the discontinuation of Namenda IR was imminent; (ii) significantly limiting or

attempting to limit the distribution of Namenda IR; and (iii) requesting that CMS remove Namenda

IR tablets from the 2015 Formulary Reference File (“FRF”). Namenda XR is not safer or more

effective than Namenda IR.

        196.207.      Also described herein, Forest and Merz entered into anticompetitive

agreements with the Generic Manufacturer Defendants to delay generic entry.

        197.208.      The goal, purpose and effect of Forest’s and Merz’s unlawful conduct was

to maintain and extend its monopoly power in the memantine hydrochloride market. Forest’s

unlawful anticompetitive scheme to prevent, delay, and/or minimize the success of the introduction

into the United States marketplace of any generic versions of Namenda IR enabled Forest to

continue charging supra-competitive prices for memantine hydrochloride without a substantial loss

of sales.

        198.209.      If manufacturers of generic versions of Namenda IR had been able to enter

the market and fairly compete with Forest in a full and timely fashion, PlaintiffsPlaintiff and



                                               51
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 53 of 68



members of the Class would have substituted lower-priced generic versions of Namenda IR for

some or all of their memantine hydrochloride requirements, and/or would have received lower

prices on some or all of their remaining branded memantine hydrochloride tablet purchases, at

earlier periods of time and in far greater quantities.

       199.210.        Plaintiff and members of the End-Payor Class indirectly purchased

substantial amounts of Namenda IR 5 or 10 mg tablets, or Namenda XR capsules from Forest (and

its successor-in-interest Actavis) during the relevant time period.

       200.211.        As a result of Forest’s and Merz’s unlawful conduct, Plaintiff and members

of the End-Payor Class were forced to pay, and did pay, more than they would have paid for

memantine hydrochloride.

       201.212.        By engaging in the foregoing unlawful conduct, Forest (and its successor-

in-interest Actavis) has violated the following state antitrust laws:

              a.       Forest (and its successor-in-interest Actavis) hasand Merz have
                       intentionally and unlawfully maintained its monopoly power in the relevant
                       market in violation of Ariz. Rev. Stat. §§ 44-1403, et seq., with respect to
                       purchases of Namenda IR 5 or 10 mg tablets, or Namenda XR capsules in
                       ArixonaArizona members of the End-Payor Class.

             b.        Forest (and its successor-in-interest Actavis) hasand Merz have
                       intentionally and unlawfully maintained its monopoly power in the relevant
                       market in violation of Cal. Bus. & Prof. Code §§ 17200, et seq., with respect
                       to purchases of Namenda IR 5 or 10 mg tablets, or Namenda XR capsules
                       in California by members of the End-Payor Class.
                                                                                                       Formatte
              c.       Forest (and its successor-in-interest Actavis) hasand Merz have                 Formatte
                       intentionally and unlawfully maintained its monopoly power in the relevant
                       market in violation of D.C. Code §§ 28-4503, et seq., with respect to
                       purchases of Namenda IR 5 or 10 mg tablets, or Namenda XR capsules in
                       the District of Columbia by members of the End-Payor Class.


             d.        Forest (and its successor-in-interest Actavis) has intentionally and
                       unlawfully maintained its monopoly power in the relevant market in
                       violation of FlaMerz have . Stat. §501.201, et seq., with respect to

                                                  52
Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 54 of 68



              purchases of Namenda IR 5 or 10 mg tablets, or Namenda XR capsules in
              Florida by members of the End-Payor Class.

     e.d.     Forest (and its successor-in-interest Actavis) has intentionally and
              unlawfully maintained its monopoly power in the relevant market in
              violation of Haw. Rev. Stat. §§ 480, et seq., with respect to purchases of
              Namenda IR 5 or 10 mg tablets, or Namenda XR capsules in Hawaii by
              members of the End-Payor Class.
                                                                                              Formatte
       e.     Forest (and its successor-in-interest Actavis) and Merz have intentionally
              and unlawfully maintained its monopoly power in the relevant market in
              violation of 740 Ill. Comp. Stat. has10/3, et seq., with respect to purchases
              of Namenda IR 5 or 10 mg tablets, or Namenda XR capsules in Illinois by
              members of the End-Payor Class.

        f.    Forest (and its successor-in-interest Actavis) and Merz have intentionally
              and unlawfully maintained its monopoly power in the relevant market in
              violation of Iowa Code §§ 553, et seq., with respect to purchases of
              Namenda IR 5 or 10 mg tablets, or Namenda XR capsules in Iowa by
              members of the End-Payor Class.
                                                                                              Formatte
       g.     Forest (and its successor-in-interest Actavis) has intentionally and
              unlawfully maintained its monopoly power in the relevant market in
              violation of Kan. Stat. Ann. §§ 50-101, et seq., with respect to purchases of
              Namenda IR 5 or 10 mg tablets, or Namenda XR capsules in Kansas by
              members of the End-Payor Class.

     h.g.     Forest (and its successor-in-interest Actavis) hasMerz have intentionally
              and unlawfully maintained its monopoly power in the relevant market in
              violation of Me. Rev. Stat. Ann. tit.10, §§ 1102, et seq., with respect to
              purchases of Namenda IR 5 or 10 mg tablets, or Namenda XR capsules in
              Maine by members of the End-Payor Class.
                                                                                              Formatte
        i.    Forest (and its successor-in-interest Actavis) has intentionally and
              unlawfully maintained its monopoly power in the relevant market in
              violation of Mass. Ann. Laws ch. 93A, et seq., with respect to purchases of
              Namenda IR 5 or 10 mg tablets, or Namenda XR capsules in Massachusetts
              by members of the End-Payor Class.

      j.h.    Forest (and its successor-in-interest Actavis) hasand Merz have
              intentionally and unlawfully maintained its monopoly power in the relevant
              market in violation of Mich. Comp. Laws Ann. §§ 445.772, et seq., with
              respect to purchases of Namenda IR 5 or 10 mg tablets, or Namenda XR
              capsules in Michigan by members of the End-Payor Class.
                                                                                              Formatte
      k.i.    Forest (and its successor-in-interest Actavis) hasand Merz have

                                       53
Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 55 of 68



              intentionally and unlawfully maintained its monopoly power in the relevant
              market in violation of Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. §§
              8.31, et seq., with respect to purchases of Namenda IR 5 or 10 mg tablets,
              or Namenda XR capsules in Minnesota by members of the End-Payor Class.
                                                                                             Formatte
      l.j.    Forest (and its successor-in-interest Actavis) hasand Merz have
              intentionally and unlawfully maintained its monopoly power in the relevant
              market in violation of Miss. Code Ann. §§ 75-21-3, et seq., with respect to
              purchases of Namenda IR 5 or 10 mg tablets, or Namenda XR capsules in
              Mississippi by members of the End-Payor Class.
                                                                                             Formatte
     m.k.     Forest (and its successor-in-interest Actavis) hasand Merz have
              intentionally and unlawfully maintained its monopoly power in the relevant
              market in violation of Neb. Rev. Stat. Ann. §§ 59-802, et seq., with respect
              to purchases of Namenda IR 5 or 10 mg tablets, or Namenda XR capsules
              in Nebraska by members of the End-Payor Class.
                                                                                             Formatte
      n.l.    Forest (and its successor-in-interest Actavis) hasand Merz have
              intentionally and unlawfully maintained its monopoly power in the relevant
              market in violation of Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with
              respect to purchases of Namenda IR 5 or 10 mg tablets, or Namenda XR
              capsules in Nevada by members of the End-Payor Class.
                                                                                             Formatte
     o.m.     Forest (and its successor-in-interest Actavis) hasand Merz have
              intentionally and unlawfully maintained its monopoly power in the relevant
              market in violation of N.H. Rev. Stat. Ann. §§ 356, 356:2, 356:3, et seq.,
              with respect to purchases of Namenda IR 5 or 10 mg tablets, or Namenda
              XR capsules in New Hampshire by members of the End-Payor Class.
                                                                                             Formatte
     p.n.     Forest (and its successor-in-interest Actavis) hasand Merz have
              intentionally and unlawfully maintained its monopoly power in the relevant
              market in violation of N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to
              purchases of Namenda IR 5 or 10 mg tablets, or Namenda XR capsules in
              New Mexico by members of the End-Payor Class.
                                                                                             Formatte
     q.o.     Forest (and its successor-in-interest Actavis) hasand Merz have
              intentionally and unlawfully maintained its monopoly power in the relevant
              market in violation of N.Y. Gen. Bus. Law §§ 340, et seq., with respect to
              purchases of Namenda IR 5 or 10 mg tablets, or Namenda XR capsules in
              New York by members of the End-Payor Class.
                                                                                             Formatte
      r.p.    Forest (and its successor-in-interest Actavis) hasand Merz have
              intentionally and unlawfully maintained its monopoly power in the relevant
              market in violation of N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to
              purchases of Namenda IR 5 or 10 mg tablets, or Namenda XR capsules in


                                       54
Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 56 of 68



              North Carolina by members of the End-Payor Class.
                                                                                                Formatte
     s.q.     Forest (and its successor-in-interest Actavis) hasand Merz have
              intentionally and unlawfully maintained its monopoly power in the relevant
              market in violation of N.D. Cent. Code §§ 51-08.1-02, et seq., with respect
              to purchases of Namenda IR 5 or 10 mg tablets, or Namenda XR capsules
              in North Dakota by members of the End-Payor Class.
                                                                                                Formatte
      t.r.    Forest (and its successor-in-interest Actavis) hasand Merz have
              intentionally and unlawfully maintained its monopoly power in the relevant
              market in violation of R.I. Gen. Laws §§ 6-36-1, et seq., with respect to
              purchases of Namenda IR 5 or 10 mg tablets, or Namenda XR capsules in
              Rhode Island by members of the End-Payor Class made after July 15, 2013.
                                                                                                Formatte
     u.s.     Forest (and its successor-in-interest Actavis) hasand Merz have
              intentionally and unlawfully maintained its monopoly power in the relevant
              market in violation of S.D. Codified Laws Ann. §§ 37-1-3.2, et seq., with
              respect to purchases of Namenda IR 5 or 10 mg tablets, or Namenda XR
              capsules in South Dakota by members of the End-Payor Class.
                                                                                                Formatte
      v.t.    Forest (and its successor-in-interest Actavis) hasand Merz have
              intentionally and unlawfully maintained its monopoly power in the relevant
              market in violation of Tenn. Code Ann. §§ 47-25- 101, et seq., with respect
              to purchases of Namenda IR 5 or 10 mg tablets, or Namenda XR capsules
              in Tennessee by members of the End-Payor Class and Forest’s (and its
              successor-in-interest Actavis) unlawful conduct has had a substantial effect
              on Tennessee commerce.
                                                                                                Formatte
      w.      Forest (and its successor-in-interest Actavis) has intentionally and
              unlawfully maintained its monopoly power in the relevant market in
              violation of Utah Code Ann. §§ 76-10-1301, et seq., with respect to
              purchases of Namenda IR 5 or 10 mg tablets, or Namenda XR capsules in
              Utah by members of the End-Payor Class who reside in Utah.

     x.u.     Forest (and its successor-in-interest Actavis) hasand Merz have
              intentionally and unlawfully maintained its monopoly power in the relevant
              market in violation of Vt. Stat. Ann. tit. 9, §§ 2453, et seq., with respect to
              purchases of Namenda IR 5 or 10 mg tablets, or Namenda XR capsules in
              Vermont by members of the End-Payor Class.
                                                                                                Formatte
     y.v.     Forest (and its successor-in-interest Actavis) hasand Merz have
              intentionally and unlawfully maintained its monopoly power in the relevant
              market in violation of W.Va. Code §§ 47-18-3, et seq., with respect to
              purchases of Namenda IR 5 or 10 mg tablets, or Namenda XR capsules in
              West Virginia by members of the End-Payor Class.
                                                                                                Formatte


                                        55
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 57 of 68



           z.w.           Forest (and its successor-in-interest Actavis) hasand Merz have
                          intentionally and unlawfully maintained its monopoly power in the relevant
                          market in violation of Wis. Stat. §§ 133.03, et seq., with respect to purchases
                          of Namenda IR 5 or 10 mg tablets, or Namenda XR capsules in Wisconsin
                          by members of the End-Payor Class.
                                                                                                            Formatte
           aa.x.          Forest (and its successor-in-interest Actavis) hasand Merz have
                          intentionally and unlawfully maintained its monopoly power in the relevant
                          market in violation of the Puerto Rico Antitrust Act 10 L.P.R.A. 263, et
                          seq., with respect to purchases of Namenda IR 5 or 10 mg tablets, or
                          Namenda XR capsules in Puerto Rico by members of the End-Payor Class.
                                                                                                            Formatte
        202.213.          Plaintiff and End-Payor Class members have been injured in their business

or property as a direct and proximate result by Defendants’ anticompetitive conduct. Their injuries

consist of: (i) being denied the opportunity to purchase lower-priced generic Namenda IR 5 or 10

mg tablets; and (ii) being forced to purchase a more expensive branded Namenda XR capsules

product. These injuries are of the type the above antitrust laws were designed to prevent, and flow

from that which makes Defendants’ conduct unlawful.

        203.214.          Plaintiff and End-Payor Class members seek damages as permitted by law

for the injuries they suffered as a result of the Defendants’ anticompetitive conduct. Defendants

are jointly and severally liable for all damages suffered by Plaintiff and End-Payor Class members.

                                             COUNT TWO

                   CONSPIRACY TO MONOPOLIZE UNDER STATE LAW

                                       (Against All Defendants)

        204.215.          Plaintiff repeats and realleges paragraphs 1-194214 in this Complaint as if

fully set forth herein.

        216.       As described herein, ForestAs described herein, Forest and Merz entered into an

unlawful agreement designed to force a “hard switch” on consumers from Namenda IR to

Namenda XR as part of an overall anticompetitive scheme to unlawfully maintain its monopoly


                                                    56
   Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 58 of 68



power in the market for memantine hydrochloride as described herein.

       205.217.        As described herein, Forest and Merz also entered into unlawful agreements

with the Generic Manufacturer Defendants to settle patent infringement suits as part of an overall

anticompetitive scheme to unlawfully maintain its monopoly power in the market for memantine

hydrochloride as described herein.

       206.218.        Forest and Merz entered into agreements with the Generic Manufacturer

Defendants to delay generic entry.

       207.219.        By engaging in the anticompetitive conduct alleged herein, Defendants have

intentionally and unlawfully conspired in order to allow Forest and Merz to monopolize the market

for memantine hydrochloride in violation of the following state laws:

                  a.   Defendants have intentionally and unlawfully engaged in a combination and
                       conspiracy in restraint of trade in violation of Ariz. Rev. Stat. §§ 44-1402,
                       et seq., with respect to purchases of Namenda IR 5 or 10 mg tablets, or
                       Namenda XR capsules in Arizona by members of the End-Payor Class.

                  b.   Defendants have intentionally and unlawfully engaged in a combination and
                       conspiracy in restraint of trade in violation of Cal. Bus. & Prof. Code §§
                       16720, et seq., and Code §§ 17200, et seq., with respect to purchases of
                       Namenda IR 5 or 10 mg tablets, or Namenda XR capsules in California by
                       members of the End-Payor Class.

                  c.   Defendants have intentionally and unlawfully engaged in a combination and
                       conspiracy in restraint of trade in violation of D.C. Code Ann. §§ 28-
                       450345031, et seq., with respect to purchases of Namenda IR 5 or 10 mg
                       tablets, or Namenda XR capsules in the District of Columbia by members
                       of the End-Payor Class.

                  d.   Defendants have intentionally and unlawfully engaged in a combination and
                       conspiracy in restraint of trade in violation of Hawaii Code §§ 480, et seq.,
                       with respect to purchases of Namenda IR 5 or 10 mg tablets, or Namenda
                       XR capsules in Hawaii by members of the End-Payor Class.

                  e.   Defendants have intentionally and unlawfully engaged in a combination and
                       conspiracy in restraint of trade in violation of 740 Ill. Comp. Stat. 10/3, et
                       seq., with respect to purchases of Namenda IR 5 or 10 mg tablets, or
                       Namenda XR capsules in Illinois by members of the End-Payor Class.

                                                57
Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 59 of 68




          f.    Defendants have intentionally and unlawfully engaged in a combination and
                conspiracy in restraint of trade in violation of Iowa Code §§ 553.4, et seq.,
                with respect to purchases of Namenda IR 5 or 10 mg tablets, or Namenda
                XR capsules in Iowa by members of the End-Payor Class.

          g.    Defendants have intentionally and unlawfully engaged in a combination and
                conspiracy in restraint of trade in violation of Kan. Stat. Ann. §§ 50-101, et
                seq., with respect to purchases of Namenda IR 5 or 10 mg tablets, or
                Namenda XR capsules in Kansas by members of the End-Payor Class.

          h.    Defendants have intentionally and unlawfully engaged in a combination and
                conspiracy in restraint of trade in violation of Me. Rev. Stat. Ann. tit. 10,
                §§ 1101, et seq., with respect to purchases of Namenda IR 5 or 10 mg
                tablets, or Namenda XR capsules in Maine by members of the End-Payor
                Class.

          i.    Defendant have intentionally and unlawfully engaged in a combination and
                conspiracy in restraint of trade in violation of Mass. Ann. Laws ch. 93, et
                seq., with respect to purchases of Namenda IR 5 or 10 mg tablets, or
                Namenda XR capsules in Massachusetts by members of the End-Payor
                Class with thousands of Massachusetts end-payors paying substantially
                higher prices for Namenda IR 5 or 10 mg tablets, or Namenda XR capsules
                in actions and transactions occurring substantially within Massachusetts.

         j.i.   Defendants have intentionally and unlawfully engaged in a combination and
                conspiracy in restraint of trade in violation of Mich. Comp. Laws Ann. §§
                445.771, et seq., with respect to purchases of Namenda IR 5 or 10 mg
                tablets, or Namenda XR capsules in Michigan by members of the End-Payor
                Class.

        k.j.    Defendants have intentionally and unlawfully engaged in a combination and
                conspiracy in restraint of trade in violation of Minn. Stat. §§ 325D.51, et
                seq., with respect to purchases of Namenda IR 5 or 10 mg tablets, or
                Namenda XR capsules in Minnesota by members of the End-Payor Class.

        l.k.    Defendants have intentionally and unlawfully engaged in a combination and
                conspiracy in restraint of trade in violation of Miss. Code Ann. §§ 75-21-1,
                et seq., with respect to purchases of Namenda IR 5 or 10 mg tablets, or
                Namenda XR capsules in Mississippi by members of the End-Payor Class.

        m.l.    Defendants have intentionally and unlawfully engaged in a combination and
                conspiracy in restraint of trade in violation of Neb. Rev. Stat. Ann. §§ 59-
                801, et seq., with respect to purchases of Namenda IR 5 or 10 mg tablets, or
                Namenda XR capsules in Nebraska by members of the End-Payor Class.


                                         58
Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 60 of 68



        n.m.    Defendants have intentionally and unlawfully engaged in a combination and
                conspiracy in restraint of trade in violation of Nev. Rev. Stat. Ann. §§
                598A.060, et seq., with respect to purchases of Namenda IR 5 or 10 mg
                tablets, or Namenda XR capsules in Nevada by members of the End-Payor
                Class, in that thousands of sales of Namenda IR 5 or 10 mg tablets, or
                Namenda XR capsules took place at Nevada pharmacies, purchased by
                Nevada end-payors at supra-competitive prices caused by Defendants’
                conduct.

        o.n.    Defendants have intentionally and unlawfully engaged in a combination and
                conspiracy in restraint of trade in violation of N.M. Stat. Ann. §§ 57-1-1, et
                seq., with respect to purchases of Namenda IR 5 or 10 mg tablets, or
                Namenda XR capsules in New Mexico by members of the End-Payor Class.

        p.o.    Defendants have intentionally and unlawfully engaged in a combination and
                conspiracy in restraint of trade in violation of N.Y. Gen. Bus. Law §§ 340,
                et seq., with respect to purchases of Namenda IR 5 or 10 mg tablets, or
                Namenda XR capsules in New York by members of the End-Payor Class.

        q.p.    Defendants have intentionally and unlawfully engaged in a combination and
                conspiracy in restraint of trade in violation of N.C. Gen. Stat. §§ 75-1, et
                seq., with respect to purchases of Namenda IR 5 or 10 mg tablets, or
                Namenda XR capsules in North Carolina by members of the End-Payor
                Class.

         r.q.   Defendants have intentionally and unlawfully engaged in a combination and
                conspiracy in restraint of trade in violation of N.D. Cent. Code §§ 51-08.1-
                02, et seq., with respect to purchases of Namenda IR 5 or 10 mg tablets, or
                Namenda XR capsules in North Dakota by members of the End-Payor
                Class.

         s.r.   Defendants have intentionally and unlawfully engaged in a combination and
                conspiracy in restraint of trade in violation of Or. Rev. Stat. §§ 646.725, et
                seq., with respect to purchases of Namenda IR 5 or 10 mg tablets, or
                Namenda XR capsules in Oregon by members of the End-Payor Class.

         t.s.   Defendants have intentionally and unlawfully engaged in a combination and
                conspiracy in restraint of trade in violation of 10 L.P.R.A. § 258 with respect
                to purchases of Namenda IR 5 or 10 mg tablets, or Namenda XR capsules
                in Puerto Rico by members of the End-Payor Class.

         u.t.   Defendants have intentionally and unlawfully engaged in a combination and
                conspiracy in restraint of trade in violation of R.I. Gen. Laws §§ 6-36-4, et
                seq., with respect to purchases of Namenda IR 5 or 10 mg tablets, or
                Namenda XR capsules in Rhode Island by members of the End-Payor Class


                                          59
   Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 61 of 68



                       made after July 15,2013.

               v.u.    Defendants have intentionally and wrongfully engaged in a combination
                       and conspiracy in restraint of trade in violation of S.D. Codified Laws Ann.
                       §§ 37-1-3.1, et seq., with respect to purchases of Namenda IR 5 or 10 mg
                       tablets, or Namenda XR capsules in South Dakota by members of the End-
                       Payor Class.

              w.v.     Defendants have intentionally and wrongfully engaged in a combination
                       and conspiracy in restraint of trade in violation of Tenn. Code Ann. §§ 47-
                       25-101, et seq., with respect to purchases in Tennessee by members of the
                       End-Payor Class, in that the actions and transactions alleged herein
                       substantially affected Tennessee, with thousands of end-payors in
                       Tennessee being forced to purchase a more expensive branded Namenda IR
                       5 or 10 mg tablets, or Namenda XR capsules product.

                  x.   Defendants have intentionally and unlawfully engaged in a combination and
                       conspiracy in restraint of trade in violation of Utah Code Ann. §§ 76-10-
                       3101, et seq., with respect to purchases of Namenda IR 5 or 10 mg tablets,
                       or Namenda XR capsules in Utah by members of the End-Payor Class who
                       reside in Utah.

              y.w.     Defendants have intentionally and unlawfully engaged in a combination and
                       conspiracy in restraint of trade in violation of Vt. Stat. Ann. tit. 9, §§ 2453,
                       et seq., with respect to purchases of Namenda IR 5 or 10 mg tablets, or
                       Namenda XR capsules in Vermont by members of the End-Payor Class.

               z.x.    Defendants have intentionally and unlawfully engaged in a combination and
                       conspiracy in restraint of trade in violation of W. Va. Code §§ 47-18-3, et
                       seq., with respect to purchases of Namenda IR 5 or 10 mg tablets, or
                       Namenda XR capsules in West Virginia by members of the End-Payor
                       Class.

              aa.y.    Defendants have intentionally and wrongfully engaged in a combination
                       and conspiracy in restraint of trade in violation of Wis. Stat. §§ 133.01, et
                       seq., with respect to purchases of Namenda IR 5 or 10 mg tablets, or
                       Namenda XR capsules in Wisconsin by members of the End-Payor Class,
                       in that the actions and transactions alleged herein substantially affected the
                       people of Wisconsin, with thousands of end-payors in Wisconsin being
                       forced to purchase a more expensive branded Namenda IR 5 or 10 mg
                       tablets, or Namenda XR capsules product.

       208.220.        Plaintiff and End-Payor Class members have been injured in their business

or property as a direct and proximate result of Defendants’ anticompetitive conduct. Their injuries


                                                 60
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 62 of 68



consist of: (i) being denied the opportunity to purchase lower-priced generic Namenda IR 5 or 10

mg tablets; and (ii) being forced to purchase a more expensive branded Namenda XR capsules

product. These injuries are of the type the above antitrust laws were designed to prevent, and flow

from that which makes Defendants’ conduct unlawful.

        209.221.          Plaintiff and End-Payor Class members seek damages as permitted by law

for the injuries they suffered as a result of the Defendants’ anticompetitive conduct.

        210.222.          Defendants are jointly and severally liable for all damages suffered by

Plaintiff and End-Payor Class members.

                                           COUNT THREE

 CONSUMER PROTECTION AND UNFAIR AND DECEPTIVE TRADE PRACTICES
                      UNDER STATE LAW

                                       (Against all Defendants)

        211.223.          Plaintiff repeats and realleges paragraphs 1-194222 in this Complaint as if

fully set forth herein.

        212.224.          Defendants    engaged    in   unfair   competition   or   unfair   acts   or

unconcionableunconscionable acts or practices in violation of the state consumer protection

statutes listed below.

        213.225.          There was a gross disparity between the price that Plaintiff and the End-

Payor Class members paid for the brand product and the value received, given that a less expensive

substitute generic product should have been available.

        214.226.          As a direct and proximate result of Defendants’ unfair competition, unfair

or unconscionable acts or practices in violation of the state consumer protection statutes below,

Plaintiff and End-Payor Class members were deprived of the opportunity to purchase a generic

version of Namenda IR 5 or 10 mg tablets and forced to pay higher prices for Namenda XR.

                                                  61
   Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 63 of 68



       215.227.       By engaging in the foregoing conduct, Defendants have violated the

following state unfair trade practices and consumer fraud laws:

               a.     Defendants have engaged in unfair competition or unfair acts or practices
                      in violation of Ala. Code § 8–19-10-3, et seq.

               b.     Defendants have engaged in unfair competition or unfair acts or practices
                      in violation of Ariz. Rev. Stat. §§ 44-1522, et seq.

               c.b.   Defendants have engaged in unfair competition or unfair acts or practices
                      in violation of Cal. Bus. & Prof. Code §§ 17200, et seq.

               d.     Defendants have engaged in unfair competition or unfair acts or practices
                      or made false representations in violation of D.C. Code §§ 28-3901, et seq.

               e.c.   Defendants have engaged in unfair competition or unfair acts or practices
                      in violation of Fla. Stat. §§ 501.201, et seq.

               f.     Defendants have engaged in unfair competition or unfair acts or practices
                      in violation of Haw. Rev. Stat. §§ 480, et seq.

               g.d.   Defendants have engaged in unfair competition or unfair acts or practices
                      in violation of Idaho Code Ann. §§ 48-601, et seq.

               h.e.   Defendants have engaged in unfair competition or unfair acts or practices
                      in violation of 815 Ill. Comp. Stat. Ann. §§ 505/1, et seq.

               i.     Defendants have engaged in unfair competition or unfair acts or practices
                      in violation of Kan. Stat. Ann. §§ 50-623, et seq.

               j.     Defendants have engaged in unfair competition or unfair acts or practices
                      in violation of Me. Rev. Stat. tit. 5 §§ 207, et seq.

               k.f.   Defendants have engaged in unfair competition or unfair acts or practices
                      in violation of Mass. Gen. Laws ch. 93A, et seq.

               l.g.   Defendants have engaged in unfair competition or unfair acts or practices
                      in violation of Mich. Comp. Laws Ann. §§ 445.901, et seq.

               m.h.   Defendants have engaged in unfair competition or unfair acts or practices
                      in violation of Mo. Ann. Stat. §§ 407.010, et seq.

               n.     Defendants have engaged in unfair competition or unfair acts or practices
                      in violation of Mont. Code Ann. §§ 30-14-101, et seq.

               o.i.   Defendants have engaged in unfair competition or unfair acts or practices
                      in violation of Neb. Rev. Stat. §§ 59-1601, et seq.

                                               62
   Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 64 of 68



              p.j.    Defendants have engaged in unfair competition or unfair acts or practices
                      in violation of Nev. Rev. Stat. §§ 598.0903, et seq.

              q.k.    Defendants have engaged in unfair competition or unfair acts or practices
                      in violation of N.H. Rev. Stat. Ann. §§ 358-A:1, et seq.

              r.l.    Defendants have engaged in unfair competition or unfair acts or practices
                      in violation of N.M. Stat. Ann. §§ 57-12-1, et seq.

              s.      Defendants have engaged in unfair competition or unfair acts or practices
                      in violation of N.Y. Gen. Bus. Law §§ 349, et seq.

              t.m.    Defendants have engaged in unfair competition or unfair acts or practices
                      in violation of N.C. Gen. Stat. §§ 75-1.1, et seq.

              u.      Defendants have engaged in unfair competition or unfair acts or practices
                      in violation of R.I. Gen. Laws §§ 6-13.1-1, et seq.

              v.      Defendants have engaged in unfair competition or unfair acts or practices
                      in violation of Tenn. Code Ann. §§ 47-18-101, et seq.

              w.n.    Defendants have engaged in unfair competition or unfair acts or practices
                      in violation of Utah Code Ann. §§ 13-11-1, et seq.

              x.      Defendants have engaged in unfair competition or unfair acts or practices
                      in violation of Vt. Stat. Ann. tit. 9 §§ 2451, et seq.

              y.      Defendants have engaged in unfair competition or unfair acts or practices
                      in violation of W. Va. Code §§ 46A-6-101, et seq.

       216.228.       Plaintiff and the Class have been injured in their business and property by

reason of Defendants’ anticompetitive, unfair or unconscionable acts alleged herein. Their injury

consists of being forced to purchase a more expensive branded Namenda XR capsules product.

This injury is of the type the state consumer protection statutes were designed to prevent and

directly results from Defendants’ unlawful conduct.

                                        COUNT FOUR

                                  UNJUST ENRICHMENT

                           (Against All DefendantsForest, Merz, )

       217.229.       Plaintiff repeats and realleges paragraphs 1-194228 in this Complaint as if


                                              63
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 65 of 68



fully set forth herein.

        218.230.          To the extent required, this claim is pled in the alternative to the other claims

in this Complaint.

        219.231.          Defendants have benefited from the overcharges on sales of Namenda IR 5

or 10 mg tablets and Namenda XR capsules made possible by the unlawful and inequitable acts

alleged in this Complaint.

        220.232.          Defendants’ financial benefits are traceable to Plaintiff and End-Payor

Class members’ overpayments for Namenda IR 5 or 10 mg tablets, or Namenda XR capsules.

        221.233.          Plaintiff and End-Payor Class members have conferred an economic benefit

upon the Defendants in the nature of profits resulting from unlawful overcharges, to the economic

detriment of Plaintiff and the End-Payor Class members.

        222.234.          It would be futile for Plaintiff and End-Payor Class members to seek a

remedy from any party with whom they had or have privity of contract. Defendants have paid no

consideration to anyone for any of the benefits they received indirectly from Plaintiff and End-

Payor Class members.

        223.235.          It would be futile for Plaintiff and End-Payor Class members to seek to

exhaust any remedy against the immediate intermediary in the chain of distribution from which

they indirectly purchased Namenda IR 5 or 10 mg tablets, or Namenda XR capsules, as those

intermediaries are not liable and would not compensate Plaintiff and the End-Payor Class members

for Defendants’ unlawful conduct.

        224.236.          The economic benefit Defendants derived from charging monopolistic and

artificially inflated prices for Namenda IR 5 or 10 mg tablets, or Namenda XR capsules is a direct

and proximate result of Defendants’ unlawful practices.



                                                    64
   Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 66 of 68



        225.237.          The financial benefits Defendants derived rightfully belong to Plaintiff and

End-Payor Class members, who paid anticompetitive prices that inured to Defendants’ benefit.

        226.238.          It would be inequitable under unjust enrichment principles under the laws

of Alabama, Alaska, Arizona, Arkansas, California, Colorado, Connecticut, Delaware, Florida,

Hawaii, Idaho, Illinois, Iowa, Kansas, Maine, Massachusetts, Michigan, Minnesota, Mississippi,

Missouri, Montana, Nebraska, Nevada, New Hampshire, New Jersey, New Mexico, New York,

North Carolina, North Dakota, Oklahoma, Oregon, Rhode Island, South Carolina,30, South

Dakota, Tennessee, Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin, Wyoming,

the District of Columbia and Puerto Rico for Defendants to retain any of the overcharges Plaintiff

and End-Payor Class members paid for Namenda IR 5 or 10 mg tablets, or Namenda XR capsules

that were derived from Defendants’ unfair and unconscionable methods, acts, and trade practices.

        227.239.          Defendants are aware of and appreciate the benefits bestowed upon them

by Plaintiff and the End-Payor Class.

        228.240.          Defendants should be compelled to disgorge all unlawful or inequitable

proceeds they received in a common fund for the benefit of Plaintiff and End-Payor Class

members.

        229.241.          A constructive trust should be imposed upon all unlawful or inequitable

sums the Defendants received that are traceable to Plaintiff and End-Payor Class members.

        230.242.          Plaintiff and End-Payor Class members have no adequate remedy at law.

        231.243.          As a successor in interest to Forest, Actavis is liable for all of Forest’s

anticompetitive conduct in connection with Namenda IR 5 or 10 mg tablets, or Namenda XR

capsules. And by joining ongoing unlawful agreements to restrain trade, Actavis is liable for all



  30
       For purchases after July 15, 2013.

                                                   65
    Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 67 of 68



conduct that occurred prior to the date on which it joined the ongoing unlawful course of conduct.

In addition, Actavis is liable for its own unlawful conduct.

                                  XI.     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of itself and the End-Payor Class, respectfully requests              Formatte


that this Court enter an Order:


       A.       Determine that this action may be maintained as a class action pursuant to Fed. R.
                Civ. P. 23(a) and (b)(3), and direct that reasonable notice of this action, as provided
                by Fed. R. Civ. P. 23(c)(2), be given to the Class and declare the Plaintiff the
                representative of the End-Payor Class;

       B.       Enter judgment against Defendants in favor of Plaintiff and the End-Payor Class;

       C.       Declare the Defendants’ conduct to be in violation of the antitrust and/or deceptive
                practice statutes;

       D.       Grant Plaintiff and the Class equitable relief in the nature of declaratory relief,
                injunction, disgorgement, restitution, and the creation of a construction trust to
                remedy Defendants’ unjust enrichment;

       E.       Grant Plaintiff and the Class damages as permitted by law, including
                disgorgement;
                                                                                                             Formatte
       F.       Award the End-Payor Class damages (i.e., three times overcharges) in an amount
                to be determined at trial;

       G.       Award Plaintiff and the End-Payor Class their costs of suit, including reasonable
                attorneys’ fees as provided by law; and

       H.       Grant such other further relief as is necessary to correct for the anticompetitive
                market effects, caused by Defendants’ unlawful conduct, as the Court deems just.
                                                                                                             Formatte
                                                                                                             Formatte
                                        XII. JURY DEMAND

         232.           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, End-Payor Plaintiffs,   Formatte
         on behalf of themselves and the proposed End-Payor Class, demand a trial by jury on all issues
         so triable.

Dated: August __, 2019                          By: /s/



                                                  66
Case 1:15-cv-06549-CM-RWL Document 290-1 Filed 10/25/19 Page 68 of 68



                                      Peter Safirstein
                                      February 12, 2016
                                      By: /s/ Marvin A. MillerElizabeth Metcalf
                                      SAFIRSTEIN METCALF
                                      The Empire State Building
                                      350 Fifth Avenue,
                                      Suite 5960
                                      New York, New York 10118
                                      Telephone: (212) 201-2845
                                      PSafirstein@SafirsteinMetcalf.com
                                      EMetcalf@Safirsteinmetcalf.com
                                                                                  Formatte
                                      Marvin A. Miller                            Formatte
                                      Lori A. Fanning
                                      Miller Law LLC
                                      115 South LaSalle Street, Suite 2910
                                      Chicago, IL 60603
                                      Telephone: (312) 332-3400
                                      MMiller@millerlawllc.com
                                      LFanning@millerlawllc.com

                                      Peter Safirstein
                                      MORGAN & MORGAN
                                      28 West 44th Street
                                      Suite 2001
                                      New York, New York 10036
                                      Telephone: (212) 564-1637
                                      PSafirstein@ForThePeople.com

                                      Counsel for Plaintiff

                                                                                  Formatte
                                                                                  Not at 0.1




                                 67
